Title: Editorial Note: Commercial and Diplomatic Relations with Great Britain
From: 
To: 


    Commercial and DiplomaticRelations with Great BritainEditorial Note
    … with those who respect their own dignity so much, ours must not be counted at nought
      —Secretary of State to Morris, 12 Aug. 1790
In a remarkable series of reports to the President and to the House of Representatives during six crucial weeks of the third session of the First Congress—on trade with the Mediterranean, on the related problem with Algiers, on the status of the fisheries, on the emerging difficulties over impressment, on the French representation on the tonnage acts, on the consular establishment, even on the idea of a universal standard of weights and measures—Jefferson exhibited a strategy so concentrated in aim and so varied in form that no one could have failed to discern its major thrust even if he had sought to conceal it. In all of these state papers his fundamental purpose, not unfriendly to Great Britain and not subservient to France, was to insure that declared principles of amity and justice prevail in American relations with the rest of the world, in commerce as in all else. The commercial policy embodied in these reports was one Jefferson had long advocated, both before and during his mission to France. Indeed, its essential elements were formed before the Revolution and were articulated in his Summary view of the rights of British America. In that statement he argued that the colonists derived from natural law the right to carry on “a free trade with all parts of the world” and that justice required Great Britain to eliminate from her navigation acts restrictions on the colonists which interfered with their exercise of that right. In 1774 a just regard for the “reciprocal advantages of their connection” could alone prevent the dismemberment of a well-poised empire: in 1790 commercial arrangements “on principles of reciprocal advantage” could alone forestall economic retaliation. In both instances  Jefferson’s aim was reciprocity. In neither was the warning heeded.
In the attack on this central problem of foreign affairs, as Alexander Hamilton and his supporters in the Senate suspected, James Madison was an indispensable collaborator of the Secretary of State. The mission of Gouverneur Morris to test the disposition of the British government on the execution of the terms of the Treaty of Peace, on reciprocal trade arrangements, and on the establishment of diplomatic relations was one Hamilton had helped originate. But in its denouement it proved to be the most effective weapon available to the two collaborators in their interconnected administrative and legislative strategy. It would be implausible in the extreme to suppose that Jefferson and Madison did not concert their plans as they rode northward together for the third session of Congress, confident as they were that the general assent of the public would be given to commercial policies thus far thwarted chiefly by the Senate. Jefferson, concerned about expansion of trade into the Mediterranean, had already informed Washington that the situation of the Algerine captives required attention. He and Madison both assisted in preparing the President’s annual message calling for protection of American commerce and fisheries against European restrictions. The response to the message, drawn by Madison, aroused opposition but, as adopted, required the House of Representatives to take some action in matters of commerce and navigation. This victory in a matter of form, followed immediately by the French representation on the tonnage acts, signalled the opening of the contest.
These legislative portents caused George Beckwith to call at once on Hamilton to express his concern. Knowing that the British agent was perfectly aware of the political divisions in the government and also that he was “no stranger to the opinions of the gentleman who drew up” the response, Hamilton gave him a sobering prediction. From such discordant sentiments, he said, “it is difficult not to do something on this subject, and I think in the course of the present Sessions we shall adopt the idea furnished by your Navigation Act, the effect of which will be to restrain your shipping from being the carriers to our Markets of other produce or manufacture than that of your own dominions (in all parts of the world) or of carrying from hence, excepting to your possessions.”

This was far more disquieting than Madison’s discriminatory proposals that had caused the ministry to send Beckwith hurrying to America in 1789 with the threat of retaliation. But that night the December packet arrived from England and the next day Beckwith asked Hamilton whether this had produced any alteration in his views. “We learn by many private letters from London received last night,” Hamilton replied, “that your Administration have declared their intention of appointing a Minister to this country‥‥ It will, I hope, pave the way for a future good understanding and put an end to the suggestions of that party with us, who wishing well to a French interest, take every occasion to insinuate that we are held in no consideration by the English government.—Upon the subject of commerce and navigation, which I mentioned to you yesterday, I think I can assure you that nothing will take place during the present session, to the injury of your trade.” Beckwith reported these opinions to Grenville as coming from “the gentleman head of a great executive department whose communications have formerly been made known.” His conversations, he added, “lay open the state of party as actuated by a wish to advocate an English or a French interest, in matters of commerce and navigation.” Grenville could have had no difficulty in identifying the head of the department who had thus labelled the opposing forces and described their aims in a manner nowhere disclosed in the reports of the French chargé; to Montmorin. Clearly, at this critical juncture, the two great powers of Europe were served by emissaries of very different degrees of initiative and perspicuity. They also had quite different modes of access to the councils of the American government, the one clandestine and the other official. While Hamilton and his followers in the Senate and House had kept Beckwith well informed about their own views of policy and about what they conceived to be the aims of a French interest led by the Secretary of State, Jefferson had thus far scrupulously abstained from divulging such confidences and imputations of motive to Otto.
But the bland assurance offered by Hamilton after the arrival of the London packet, professing a confidence the circumstances could not justify, has misled historians more than it did the discerning British agent. It has been generally assumed that the British government had decided to send a minister to the United States before the move for a navigation bill emerged in the third session; that the timely arrival of news of this decision prevented its enactment; that, thus fortified by the independent action of the British ministry, Hamilton brought his influence to bear in the House of Representatives and caused the bill “mysteriously” to vanish overnight; that the actual arrival of George Hammond as minister in the autumn of 1791 thwarted efforts in the Second Congress to counter British restrictions on American commerce;  and that, indeed, Jefferson himself had lost confidence in the outcome before the new minister arrived in the United States.
Since all of these assumptions are contradicted by the evidence and since Madison’s efforts were the legislative counterparts of Jefferson’s administrative strategy, both the assumptions and the related measures must be examined. While the conflict over the French representation on tonnage duties reveals the nature of the breach in the government most clearly, Madison’s effort to achieve a commercial policy based on principles of reciprocity and Jefferson’s reports addressed to the same end were the measures that focused public attention on the struggle.
I
Hamilton himself was acutely aware of the fact that the news of an appointment of a minister to the United States was only private rumor which, lacking official confirmation, could have no effect on the legislative situation. Leeds and Pitt, to be sure, had at first offered excuses to Gouverneur Morris when he brought up the subject of an exchange of ministers, then had seemed disposed to designate one, and finally had expressed a qualified “intention of so doing.” But this was neither assurance nor evidence that a decision had been reached. Bemis, while careful to point out that the news received by Hamilton was by no means official, was at pains to show that the decision to dispatch a minister was made “before revival of the movement in Congress for navigation laws” and adduced two evidences that he regarded as conclusive proof: first, Beckwith’s dispatches and, second, the report of the Committee of the Privy Council for Trade and Plantations of 28 January 1791, “submitted … as explained therein … for the instruction of the Minister who was about to depart for America.”  But Beckwith’s dispatches, like his conversations with the Secretary of the Treasury, prove only that he was as much in the dark about the ministry’s intentions as Hamilton or anyone else in America. As for the famous Report on the Commerce and Navigation between His Majesty’s Dominions and the Territories belonging to the United States of America—a climactic application of the theories of Sheffield and the prejudices of Hawkesbury advanced at the moment the assumptions of mercantilism were coming under systematic attack by Adam Smith, David Hume, and others—it was in fact a recommendation, not a decision. As Leeds’ secretary told Morris a month before the report was submitted, an appointment of a minister would indeed have been “improper untill they should have determined what such Person was to do.” The recommendations of this report of the Lords of Trade and Plantations, drawn up principally by Lord Hawkesbury, only sought to define the limits of policy.
In doing so, it exhibited a remarkably complacent view of existing relations with the United States. Based in large part on the testimony of merchants of London, Liverpool, Bristol, and Glasgow, it regarded with satisfaction the powers granted by the new Constitution. These, it declared, were founded in justice and promised to relieve British trade of many of the burdens placed on it by the individual states. Such acts of injustice had been “condemned by the united voice of America assembled in Convention” and it was reasonable to suppose that the Congress would not imitate them. Indeed, the authors of the report found that impost duties were no higher and tonnage duties were actually less than those that had been imposed by the separate states. Since most of the raw materials furnished by the former colonies could be obtained elsewhere and since, after they had become independent, their shipbuilding had declined, their fisheries had been almost destroyed, and their benefits from the circuitous trade through the West Indies had been entirely lost, the commercial connection was more important to the United States than to Great Britain. Nevertheless, such was her concern for maintaining sea power, Great Britain had always placed the interests of navigation above those of commerce when the two collided and had never suffered other nations to levy tonnage duties on British vessels without immediate retaliation. The report conceded that the government might ultimately have to resort to counter-regulations, but at present only the merchants of Liverpool favored the traditional response. Those of London, Bristol, and Glasgow, revealing their general satisfaction with the existing and prospective trade relations with America, thought that it would be better to negotiate first and then, if necessary, resort to retaliation.
The Lords of Trade, mindful also of the preponderant claims of navigation in the British system, agreed. Great Britain, they pointed out, had prudently submitted to the measures of the different states, hoping that time would diminish their hostile spirit and that circumstances might arise “to detach them from their new connections.” The report therefore recommended “that his Majesty … enter into an open negociation with the United States, particularly as Congress appears inclined to it.” But on the subject of navigation only one proposition could be offered—that impost and tonnage duties levied on British ships in American ports be the equivalent of those imposed on American vessels in the ports of Great Britain. If it should be proposed, as all assumed would certainly be the case, that this “principle of equality” be extended to the British colonies in America and in the West Indies, the Lords of Trade declared that “this demand cannot be admitted even as a subject of negociation.” In brief, so advantageous was the existing state of trade and so slight the future threat, Great Britain could confidently forego the customary retaliation and seek instead, with the aid of friendly supporters in the American government, to persuade the United States not to engage in commercial warfare.
Far from being a determination of policy or even evidence that the decision to designate a minister had been made, the report was only a proposal to suspend retaliation while negotiating on a basis wholly irreconcileable with the ideas of reciprocity entertained by Jefferson and Madison. Leeds’ secretary had hinted to Morris in December that nothing would be determined until spring. His caution was well advised. Even after a few copies of the report had been printed for the use of the cabinet, these were recalled “by a sudden order of Council” and the rumors that a minister would be appointed soon died away. One reason for this was the growing demand for retaliation on the part of English shipowners. “They growl,” Joshua Johnson reported to Jefferson early in 1791, “and say, unless Government retaliates, and levy’s either Duty, or Tonnage, that they will be ruined, and the Americans run away with all the carrying trade.” Another and related reason was the division within the British government, a fact confirmed both by its hesitant actions and by reports of competent observers over a period of many months. Jay as well as Jefferson drew inferences of such indecision from the dispatches of Gouverneur Morris. So did Hamilton, who pointedly informed Beckwith of Morris’ report “that there is a great diversity of opinion in your Cabinet on the subject of American commerce, as well as in a higher quarter, that, in short, the K[ing] is much opposed to it, but that the Q[ueen] is more favorably inclined … as well as Mr. Pitt himself.” Such opinions, Beckwith reported, carried much weight in America.
These divisions persisted. Late in 1790 the American consul said it was reported a minister had been appointed. But more than four months afterward when he demanded a categorical answer from Leeds’ secretary, he was given only another declaration of intent coupled with an explanation of the difficulty of finding a proper person. Rumor brought forth successively the names of Elliot, Peale, Walpole, Fraser, and finally Hammond. The first was Andrew Elliot, a well-connected Scot, former lieutenant-governor of New York, and brother-in-law of William Eden, head of British secret intelligence. The choice of such a person suggests something of the desire of Pitt and Grenville to maintain private communications with friends in the United States, as does the ultimate appointment of George Hammond, a minor figure in the diplomatic service who had no known connection with America. For despite Pitt’s assurance to Morris that the determination to send a minister would be announced by an official letter to the President, this formality was not observed. When the decision was finally made in the spring of 1791, Grenville gave oral assurances through a private American citizen and Pitt employed clandestine channels to make a more explicit communication to Hamilton and others. Some months later Joshua Johnson, who had not yet been informed of the decision, reported to Jefferson that the matter was still in agitation and expressed the view that, from “the apparent fickelness of this Government, little Dependence can be placed in either their actions, or declarations.” It is therefore plausible to suppose that one reason for putting aside Elliot, who was familiar with American affairs but too obviously identified with Loyalist and intelligence operations, was the desire to name someone for the post who would serve as envoy less in fact than in form. Certainly the channels opened up by Beckwith continued to be employed by the British minister to the United States. The inference is supported not merely by the circumstances attending his appointment, but also by the declaration made in 1793 by one of Pitt’s supporters in Parliament that the British government “considered Colo. Hamilton and not Mr. Hammond as their effective minister.”
Yet, even if British councils had been united and if a formal and official notification of the decision to establish diplomatic relations had arrived during the third session, this in itself could not have provided the answer to the central question. A realization of the promised exchange of ministers could have afforded but a slight element of hope, vastly diminished by what had already been learned of the disposition of the British government. On reading Morris’ dispatches, Jefferson concluded that the ministry did not “mean to submit their present advantages in commerce to the risk which might attend a discussion of them, whereon some reciprocity could not fail to be demanded.” Had he been able in January of 1791 to obtain a view of the report of the Lords of Trade, he would have found therein a most emphatic confirmation of the accuracy of his analysis. When, after extraordinary pains, the American consul in London finally got possession of the report for a few hours, lamenting that it was impossible for him to procure a copy for the Secretary of State, he correctly assessed its meaning: “I see, if they make that the Basis of Mr. Hammond’s negotiation, that nothing will be done.” By then Jefferson himself was in possession of an extract of the report containing its most important elements and therefore knew precisely the ground whereon the British minister to the United States stood. Fully realizing the great value of this document in mobilizing support for Madison’s navigation bill in the ensuing Congress, he sought to acquire the complete text. “I should not think,” he wrote the consul, “50. or 100 guineas misspent in getting the whole of the original from what I know already of it.” This instruction phrased as an opinion was written only four days after Jefferson penned the letter to Edward Rutledge that has been offered as the sole evidence of his presumed discouragement resulting from the appointment of a minister.
therefore throws a revealing light on that misconstrued communication, the main thrust of which was to prod the South Carolinian to action. The affected air of hopeless resignation was Jefferson’s way of stimulating Rutledge to oppose his influence to that of William Loughton Smith, an ardent supporter of Hamilton in the House and a bitter foe of Madison’s navigation bill. The authorization of bribery in a fairly substantial sum also suggests that Jefferson’s use of the consular service for espionage purposes—a fact which must have been known to the British secret intelligence—may have given Pitt and Grenville an additional incentive for keeping up the hidden communications with Hamilton and his supporters.
But the conclusive reason for rejecting the supposition that the navigation bill was defeated by Hamiltonian influence, aided by the presumed decision to appoint a British minister, is that the concerted strategy of Jefferson and Madison reached its culmination only in the final days of the session, some weeks after Hamilton had given his confident assurance to Beckwith. It has been supposed that this resulted from the cumulative effect of Jefferson’s various reports and that the navigation bill was reported by the committee to which these reports had been referred. But this, as the legislative history of the reports and the bill reveals, is not supported by the evidence. Chance as well as calculation helped the two collaborators. Jefferson’s report on the mission of Gouverneur Morris was the most effective single factor in throwing their opponents on the defensive.
II
Until the middle of February the legislative contest was one in which Madison’s forces, aided though they were by Jefferson’s timely reports, lost more ground than they gained. The House, after some debate, had approved without amendment Madison’s draft of the response to the President’s message which declared that it would be incumbent on that body “to consider in what mode … commerce and agriculture can be best relieved from an injurious dependence on the navigation of other nations” and that the Mediterranean trade demanded and would receive attention. It then directed a committee of twelve to bring in a bill or bills for the encouragement of the navigation of the United States. At the same time it called upon the Secretary of State to report on trade with the Mediterranean, an action that could scarcely have caught Jefferson by surprise since he handed in an  elaborate report within a fortnight and buttressed this with the report on the Algerine captives. In each of these skirmishes at the opening of the session Madison’s forces prevailed.
But there followed a long lull, during which no navigation bill was reported and no action taken on Jefferson’s reports, with the Senate being as obdurate as Hamilton in refusing any of his proposed accommodations to France on the relatively insignificant tonnage question. Indeed, in the House none of his reports was accorded the attention of being referred to a committee. Those on the Mediterranean trade and on the Algerine captives were tabled, without further action, though the former was sent to the Senate for its information. These facts, together with the indifference of the New England shipping and commercial interests to the fate of the fisheries, may help to account for the extraordinary force of the report on that aspect of the American economy. This document, analyzing the effect of British regulations, was a vigorous and amplified version of the argument Jefferson had employed so unsuccessfully with Hamilton and the Senate in respect to the French tonnage claims. France, the report argued, was the only nation that could take the surplus of American whale oil. A particular interest there—the Nantucket whalemen settled at Dunkirk and their connections within the French government—had been perpetually soliciting its exclusion. A timely dispatch from William Short indicated that they might succeed and Jefferson enclosed an extract to reinforce his argument. But there was at least ground for hope that the present government would view the United States “not as rivals, but as co-operators against a common rival.” With amicable dispositions on both sides, an accommodation of interests might be achieved. This, however, should be sought not in the interest of the fisherman alone. France was a customer for five-eighths of American whale oil, two-thirds of her salt fish, one-fourth of her tobacco, three-fourths of her livestock, a large proportion of her rice, and millions of bushels of wheat, rye, and barley, nearly the whole of which was carried in American vessels. A valuable consumer and a free market, France would in time become an important one for American ships, ship timber, potash, peltry, and other articles.
The argument was addressed directly to the shipbuilding and carrying interests that had been the principal northern protagonists of the tonnage acts. Great Britain, Jefferson conceded, had a right to confine her markets to herself, but “ours cannot be denied of keeping  our carrying trade to ourselves. And if there be any thing unfriendly in this, it was in the first example.” Furthermore, the British ministry had shown no disposition to adjust this or any other matter by arrangements of mutual convenience. Hence the unilateral regulations “they have begun for mounting their navigation on the ruins of ours can only be opposed by counter-regulations on our part.” This was precisely the argument that Hamilton himself had employed in the eleventh Federalist, but Jefferson identified the principal obstacle far more explicitly than he had done. The report on the fisheries, like the report on the French tonnage claims, was only another variation on the central theme—another effort, carefully timed, to persuade by fact and reasoned argument those who stood on the other side of the fundamentally divisive issue of American relations with Europe. It also, as if in warning, contained the first unequivocal statement by any official of the government about what was known and yet to be disclosed concerning the disposition of the British government. The action of the House of Representatives in ordering the report to “be sent to the Senate for their information” must have proceeded from something more than routine formality. The Senate at least directed that it be printed, but neither house revealed any desire to act on its recommendations or on those advanced in Jefferson’s other reports.
Less than a month remained in the session. If the result of the overture to England were to be made known at all, the time had clearly arrived. But it is necessary to point out that no compulsion lay upon the President to make a revelation of failure, since it has been assumed that he delegated the direction of the mission to the Secretary of State, that Jefferson submitted a report on it in December, and that Washington allowed it to remain on his desk for two months before informing Congress. But the fact is that Washington had appointed Morris as his own private agent, had received all of his dispatches, and had shared the first of them with Jefferson only for his perusal. It was not until the beginning of the third session when legislation on American commerce and navigation was in agitation that the President turned over to the Secretary of State the complete record of Morris’ agency, including copies of the letters of credence and instruction, and asked for his opinion as to what measures needed to be taken. There was nothing in the request that indicated a need or an intention to place the matter before the Congress or even before the Senate. Nor was there anything in Jefferson’s report calling for action by the legislative branch. That report could scarcely be described as hostile to Great Britain and still less could a presumed hostility be accepted as the cause of Washington’s delay in informing Congress. On the  contrary, it rested its recommendation on a sense of respect for the national dignity. The next move, Jefferson suggested, should be left to Great Britain because the overture had removed all doubt about her intentions and because it would be “dishonourable … useless, and even injurious” for the United States to renew proposals for a treaty of commerce or for an exchange of ministers. Washington was in full agreement: the analysis confirmed the opinion that he himself had already formed. If, therefore, there was a difference in this matter between the President and the Secretary of State, it was only as to whether or when the information should be divulged. On this point the record is silent.
But it is implausible to suppose that the fact, the timing, and particularly the form of the disclosure were unrelated to the long delay of the House of Representatives in bringing forth a navigation bill. Not only had Jefferson’s reports met with legislative inattention: Madison’s forces, rallied so hopefully at the beginning of the session, were in disarray. Hamilton’s proposal for a national bank, arising out of no such deep-rooted compulsions as the demand for countervailing measures against European trade restrictions, had received prompt attention while Madison’s navigation bill languished in a committee dominated by bank supporters. In the House on the 8th of February the advocates of the bank overwhelmed a sectional minority led by Madison. The next day Jefferson brought forth for the President’s consideration drafts of the two messages on Morris’ mission to England. With one or two amendments in phraseology, Washington gave his approval. Two days later a petition of several masters of vessels in Charleston, South Carolina, called upon Congress to relieve them from sufferings caused “by the preference given in that place to foreign vessels in the carrying trade.” The petition was referred to the dormant committee that had been directed almost two months’ earlier to bring in a bill  respecting trade and navigation. On Saturday the 12th of February, that committee was discharged of its responsibility. If a final proof of legislative mood were needed, this action provided it. On the ensuing Monday the President placed before the Congress the explosive information about Morris’ abortive agency.
Jefferson’s draft of the President’s covering message to both houses employed language that would make the reason for this extraordinary disclosure impossible to mistake. The information was communicated because it “might at some time have influence on matters under … consideration” by Congress. This message—which of course would be reported in the press—was brief and restrained, using phraseology drawn in part from Washington’s instructions to Morris. From informal conferences with the British ministry to discover their disposition “to fix the commerce between the two nations on principles of reciprocal advantage,” Washington could infer no such disposition for “arrangements merely commercial.” The austere brevity of the communication could scarcely avoid stirring public and legislative imaginations alike, conveying the impression that the friendly overture of the young republic had been rebuffed by the unacceptable demands if not haughty indifference of a mighty power. But in his draft of the message to the Senate—which of course would not be made public—Jefferson was far more explicit. Its opening words signalled the belief that “the possible event of a refusal of justice” by Great Britain had indeed occurred. Its closing announcement that the ministry’s views had been “sufficiently ascertained” and that Morris had been directed to discontinue his communications confirmed the impression. The message duly noted that the British government had expressed an intention to send a minister to the United States, but this became a fact of relative insignificance in light of the conclusion that justice in respect to commerce and the execution of the Treaty of Peace was not obtainable except on terms that were unacceptable. To reinforce this explicit communication Jefferson attached corroborative selections from the letters of Gouverneur Morris, an envoy whom “the mercantile Senators” could scarcely disown.
It would be difficult to exaggerate the impact of this disclosure upon Senators and Representatives who had been so prompt to support Hamiltonian measures and so dilatory with respect to commercial legislation. For this was not the report of the Secretary of State that had been allowed to lie on the desk of the President for two months because of its capacity to inflame national feelings. On the contrary, it was an instrument carefully designed and deliberately chosen at this particular moment to meet an exigent legislative situation. Jefferson was unquestionably responsible for the form it took, and perhaps also influenced the choice of the time to wield it. But to his words Washington gave the full force of his approval, prompted no doubt by his own views of policy as much as by any persuasion the Secretary  of State might bring to bear. For the fact is that the President’s own personal and official influence was committed when he urged Congress in serious and explicit terms to consider what encouragement to navigation was expedient in order to “render … commerce and agriculture less dependent on foreign bottoms.” During the ensuing eight weeks he had witnessed the failure of a committee to prepare such legislation after being directed to do so. He scarcely needed the final affront of the discharge of the committee by the House to inform him that there were some legislators, especially in the Senate, who were determined to block any measure that might give offense to Great Britain. His own mounting sense of impatience at their inattention to his recommendation as well as his deep-seated sense of national dignity could well have moved him to respond at once and in unmistakable terms to this challenge to executive leadership. But there can be no doubt that, on the political uses of the disclosure, the President and the Secretary of State were in full accord.
Nor can there be any doubt that the effect upon the opponents of the navigation bill was shattering. The House immediately referred the President’s message to a new committee. In its number and composition this committee bore the appearance of being less favorably disposed than the one that had been discharged. Of its seven members all save Madison had been ardent supporters of the bank bill and other Hamiltonian measures. Yet within the week Madison’s navigation bill was approved by the committee and reported to the House. Nor is it surprising that the President’s announcement, coupled with the appearance in the press of the text of a navigation bill modelled on the British act, should have alarmed George Beckwith and sent him hurrying to Hamilton and to those in the Senate with whom he had confidential relations.
In an interview that Hamilton granted at the agent’s request, Beckwith guessed or had been informed that the message was based on Morris’ communications and that these were not of recent date. He therefore had been induced to speculate upon the motives that led the President to delay the disclosure to this particular time. With proper expressions of respect, he nevertheless could not avoid the suspicion that it either stood alone or was designed to connect this matter with other public questions before Congress, particularly in the House of Representatives—such as the Indian war or the “application from another Foreign Power.” Speaking as if for the government, Hamilton sought to reassure him about the treaty obligation to France on which the tonnage application was based. “We do not view it here,”  he said, “as binding us down to grant any peculiar advantages to that Power, to the exclusion of other Nations.” He also declared that the President, while agreeing with Morris that no commercial treaty was attainable with England, was not influenced by any prejudices whatever. “I am sure he is not led to make these communications to the Legislature at this time, from any idea of assimilating this with other questions,” he added, “yet I do not pretend to say that such views may not have struck the minds of certain persons, who have recommended this measure.” He believed that no animosities toward England would be aroused and he was certain that “in the Senate … none will be effected.”
But the assurance was not convincing. In the face of Washington’s unequivocal explanation that he had disclosed his assessment of the disposition of the British ministry because this might “at some time have influence on matters under … consideration” by Congress, the attempt to absolve the President and fix the blame elsewhere could only imply that Washington did not intend what his language so plainly said or that he was the imperceptive dupe of others. That Hamilton was far more concerned about the effect of the message than he affected to be is shown by his candid statement to Beckwith that Morris’ dispatches had revealed a serious division in the British government. It is equally apparent in his ultimate desire, disclosed in this interview for the first time, to have some publicly acceptable pretext for disrupting the alliance with France. “I tell you candidly as an individual,” Hamilton declared, “that I think the formation of a treaty of commerce, would by degrees have led to this measure, which undoubtedly that Party with us, whose remaining animosities and French partialities influence their whole political conduct, regard with dissatisfaction.” Thus did the President’s announcement, terminating his approach to Great Britain out of a sense of national decorum, wring from a member of his cabinet this anguished hope expressed in private to her agent that the prospect of detaching the United States from her ally might induce the ministry to do what Washington had publicly declared it would not do. Such was the measure of Hamilton’s concern over an announcement which made vastly more difficult the realization of those partialities that guided his own political conduct.
Beckwith, though he erred in thinking that Washington would employ so powerful an instrument to affect so slight an issue as the French tonnage claims, was deeply concerned. Convinced that the  message was “an attempt to check the growing friendship … likely to take place between us, to prevent possibly a mutual ministerial appointment, and to give a bias to a French interest,” he felt compelled to speak out, regardless of his previous determination to remain silent on political matters. In order to make his views known “where they ought to be,” he told Hamilton that he would send him a written communication which he could use in any way he saw fit. The letter that he wrote carefully excluded all of the confidential exchanges with Hamilton, all references to party divisions in the government, all inquiries into motives, all allusions to Morris and his communications. In reporting to Grenville, Beckwith said that he had taken care in drafting this communication to abstain from “any expressions which might furnish the smallest pretext for complaint on the part of those who were pushing a French interest.” The central theme of the letter concerned the commercial relations of Great Britain and the United States, their ancient friendships and mutual interests. Emphasizing Great Britain’s friendly dispositions as evidenced by her liberality in granting commercial privileges, Beckwith appealed to these traditional bonds of friendship and interest to sustain the “natural habits of commerce … where even distance is advantage, and where the immense commercial capital of the one Country, feeds the enterprize of the other.” These views, echoing Hamilton’s own conception of the complementary economies of the two countries that he had previously expressed to the agent, had not been presented by Beckwith during the interview. On the contrary, far from repeating his earlier concern about a navigation bill aimed at Great Britain, he had by his own account fixed his attention on the Indian war and the French tonnage claims as motives for the President’s disclosure. The contrast between the private interview and the written communication suggests the possibility that the agent may have been prompted by Hamilton to emphasize the commercial relations of the two countries, just as he himself had done in the private conversation. But in any case the chief purport of the communication was to counter the implication in Washington’s announcement that the disposition of the British government was not friendly. Whether he inspired its form or not, Hamilton informed Beckwith that the letter had been “immediately laid before the President.”
Beckwith’s letter intended for Washington’s eyes was carefully drawn to avoid giving offense. But to others in private conversation, so the agent informed Grenville, he deemed it necessary “to hold a different language.” The speedy emergence of the navigation bill undoubtedly prompted him to do so. In the privacy of his conversations with Hamilton and others Beckwith bluntly declared “that if the Party who seemed to be pressing violent measures, conceived that the trade to The States was indispensible to Great Britain, it became necessary  … to say plainly that the fact was not so.” The confident assertion was betrayed by the threatening language in which it was conveyed, but, recalling his warning of 1789, Beckwith reminded his friends in the cabinet and in the Congress that the ministry had been prepared then to meet discriminatory legislation in kind. An unidentified member of the House of Representatives—Thomas FitzSimons, almost certainly—told Beckwith that the bill reported on the 21st of February was carried in committee by a single vote and represented “a navigating, as well as … a discriminating system.” The Representative also declared that he was opposed to the timing as well as the precipitation with which the measure was urged. “I object to it also,” Beckwith quoted him as saying, “because I know it to be a French project, some time in agitation … pressed in order to prevent discussion.—Mr. Jefferson … is at work in every profitable way.” He deemed it unwise to close the door on negotiations for a commercial treaty with England by such a premature and violent step and also thought the United States not in a situation to sustain a struggle of trade warfare with the British Empire. “I shall leave no exertions untried,” he promised, “to overset this business at the present moment.”
The issue was joined in the House on the 23rd of February. On a motion to refer the navigation bill to the committee of the whole, Beckwith was told, there arose “an irregular … and warm discussion,” followed by adjournment. The next day the bill was referred to the Secretary of State, who was directed to “report to Congress the nature and extent of the privileges and restrictions of the commercial intercourse of the United States with foreign nations,” together with such measures as he should think proper for improving American commerce and navigation. Far from demonstrating “the proven influence of Hamilton,” this action, like the committee report itself, was in fact a victory for Madison, however narrow the margin. It left the initiative with the Secretary of State, not with the Secretary of the Treasury, and this may have been all that Madison and Jefferson hoped to achieve once the bill was reported. With only eight legislative days remaining in the session, they were well aware that the Senate could easily block the measure by amendment or by inaction even if it were to be adopted by the House. Under these circumstances, it is plausible to suppose that Madison deliberately refrained from forcing the issue upon a Congress already torn by bitter debates over the bank and excise bills.
One reason for doing so could have been to nullify such impugning of motives as had been advanced by Beckwith’s informants—that the  navigation bill was being “pressed in order to prevent discussion.” The Jeffersonian strategy, if one may judge by the whole tenor of his conduct toward legislative bodies, was the exact opposite of this. On the day that his report on the French claims was sent to the Senate, Jefferson warned Otto that there would be delays, more especially because of “the Connection of the Subject with others depending before them, and which consistence may require to be carried on at the same time.” After Congress had adjourned, he explained that the general subject of navigation had been postponed merely for want of time. “I may safely say for the new Legislature,” Jefferson confidently assured the chargé, “that the encouragement of that intercourse [with France] for the advantage of both parties will be considered as among the most interesting branches of the general subject committed to them.”
The conflict, as Jefferson perceived, was not merely between those like Hamilton who favored closer ties with England and those like Madison and himself who sought a greater degree of economic independence. It was also and more fundamentally a contest over the proper means of legislating in a republic, a profound and irreconcilable opposition between the Hamiltonian belief in the legitimacy of  manipulation and overt appeals to self-interest and the Jeffersonian insistence on a full, open, and informed discussion of public issues. After the victory in the committee and the resultant publication of the navigation bill in the press, Jefferson rested his hopes on the popular response with his usual confidence in the outcome. This opportunity to define the issue in all of its moral and political ramifications and to focus public attention upon it may have been all that was intended at this critical juncture.
Thus when Washington lent his support to the strategy of Madison and Jefferson by disclosing his appraisal of the disposition of the British ministry, the opposition was definitely placed on the defensive. The best proof of this is to be found not in Jefferson’s hopes for the next Congress, which continued unabated, but in the mounting sense of alarm among the supporters of the Secretary of the Treasury and among the agents and consuls of Great Britain. Their concern over the rising influence of the Secretary of State, transmitted to the British ministry, brought an end both to its indecision and to the sense of complacency voiced in Lord Hawkesbury’s report.
III
This growing fear that Jefferson’s influence over foreign policy had gained the ascendancy is clearly reflected in Beckwith’s reports to Grenville. On the very day that Washington sent to the Senate Gouverneur Morris’ account of his conversations with Pitt and Leeds, one frightened Senator told the British agent that this was done “at the instigation … of Mr. Jefferson, and in order to induce us to favor a French interest.” He not only revealed the substance of Morris’ dispatches but also delivered an urgent warning. “I am very explicit with you on this subject,” the Senator said, “and I wish to impress you with … my conviction that there is an absolute necessity of following up this business during the summer; a delay I do assure you will at least be dangerous, and may throw us into a French interest. The arguments of that party go to this, that you are monopolizing the commerce of the whole world, as well as the navigation, and that policy dictates our forming a league with France and Spain to counterbalance it.—It occurs to me that if France shall adopt any hostile regulations in navigating or commercial matters, in consequence of our not giving in to their notions of the treaty, such a step must tend to promote an English interest.” It was then that Beckwith hastened to the Secretary of the Treasury, drafted his polite letter for the eyes of the President, and began to speak bluntly to those who were anxious to promote an English interest. The chorus of Senatorial voices in that quarter, as Beckwith observed to Grenville, repeated the theme over and over: Jefferson was “making every possible exertion to turn the commerce of this Country into the scale of France.” They would  oppose this. If France should retaliate because of the rejection of their construction of the treaty, this of course would “naturally strengthen an English interest.”
The Senators’ conversations, even as filtered through the reports of the British agent, reveal their apprehensions as well as their aims. “I do not think a treaty of alliance [with Great Britain] practicable at this moment,” one Senator declared. “I am of opinion that a Majority of the sensible cool headed Men in this country would prefer it, but Mr. Jefferson’s influence and his exertions would defeat it.—Why should not your Administration be disposed to form a treaty with us of a commercial nature? It would infallibly lead to the other, and completely undermine the French interest. Beckwith, an acute and well-informed observer, was so concerned that he took the unusual step of submitting his own recommendation to Grenville. “I have grounds to believe from an Authority which I cannot question, although I am forbid to disclose it,” he wrote Grenville in an obvious allusion to Hamilton, “that so dissatisfied is the government … with certain recent proceedings of the Court of Madrid, that they would break with them tomorrow, if their condition admitted of it.” A treaty of commerce would indeed strike a blow at the French interest, but it would not be achieved if an alliance were to be insisted upon. “I am fully persuaded,” he concluded, “if a negotiation does not take place this summer, our commerce will not remain on its present footing, beyond the month of November next.” Beckwith described the situation as critical.
Other British emissaries echoed his concern. Phineas Bond would not hazard an opinion as to what legislation the next Congress might enact, but he stated unequivocally that “the influence of the executive Government will certainly be exerted to favor a commercial connection with France.” He was aware that Jefferson and Hamilton, when consulted by the committee of the House to whom Washington’s message of the 14th had been referred, had given “extremely discordant opinions.” But he feared the influence of the Secretary of State and his very strong desire to favor trade with France at the expense of Great Britain, as evidence of which he cited the report on fisheries—a report “couched in a language of severity not practiced between nations at Peace with each other.” Others were even more emphatic. The secret agent Allaire warned that if care were not taken Great Britain would lose her privileged position in American trade. Sir John Temple, believing a war of tonnage and other restrictions imminent, reported  with concern that “the Secretary of States Party and Politicks gains ground here, and I fear will have influence enough to cause Acts and Resolves … disagreeable to Great Britain, to be passed early in the next session of Congress.” None of the British agents and consuls expressed satisfaction that the navigation bill had been referred to Jefferson and none considered that a Hamiltonian victory had been achieved by this action. All voiced their apprehensions with varying degrees of emphasis.
Such estimates of the rising influence of the Secretary of State were well founded. Jefferson himself, acutely conscious of the propitious moment, took advantage of it in an extraordinary move to gain European support for his policy. Knowing that French retaliation over the tonnage duties would indeed strengthen an English interest, he told Otto that, as confirmed by reports from all parts of the country, a navigation act would be adopted at the next session and that the President and himself intended to have it framed so as to accord reciprocal rights of citizenship in matters of commerce to nationals of France and the United States. He also warned the chargé, in a confidential message really intended for Montmorin, that this would be difficult to accomplish if French merchants induced the National Assembly to engage in commercial reprisals. This was an understandable effort to forestall a recognized danger. But his next move was a proposal for concerted action by France, Spain, and Portugal in support of the American policy. He forwarded a copy of the navigation bill to William Short and urged him to have it translated, printed, and circulated among members of the National Assembly, together with such explanatory comment as needed—but without revealing the quarter whence it came. If Short could think of a better way to determine whether that body would enact a similar measure, he should adopt it. To this call for undiplomatic involvement in the internal legislation of another country, Jefferson added variations when he sent copies of the bill to Carmichael at Madrid and to Humphreys at Lisbon. To Humphreys, who enjoyed the confidence of the Secretary of State less than he did that of the President, he briefly stated the aim and advised him to rely on the counsel of De Pinto concerning the possibility of like action by Portugal. To Carmichael, in whose reliability he had little if any confidence, he was full and explicit. Being virtually certain that the letter would be read by the Spanish authorities before it came to Carmichael, he was at pains in directing him how to communicate the navigation bill to the ministry and to explain its purpose. The bill, he said, had been committed to the Secretary of State to study and it would be brought forward at the next session as a first step, aimed at but not unfriendly to Great Britain. Far from being a design to prompt other nations in matters lying within their  province to decide, Jefferson wrote, this was only an informal communication of American intent to make more secure “the freedom of the ocean … to all the world.” The letter to Carmichael, like the confidential explanation to Otto that was meant for Montmorin, was actually phrased for the eyes of Floridablanca.
This effort to concert measures affecting the European balance of power was in reality an extension of the domestic strategy Jefferson and Madison had devised. Just before sending these instructions to the three American emissaries, Jefferson invited Madison to join him in “a wade into the country”—the March day was wet underfoot but clear overhead—and to dine with him afterwards. He also urged Madison to take up quarters at his residence in Market street, in order among other considerations to be rid of the British agent Beckwith. This was the day after Jefferson gave Carmichael emphatic and unequivocal instructions concerning the new policy toward Spain, a position to which Madison also contributed in important ways but one Washington embraced with some hesitation. Thus to the difficulty with France over tonnage was added the serious problem with Spain over the navigation of the Mississippi, both of these thorny issues becoming critical at a moment when the effort to counter British commercial restrictions seemed about to succeed at home. Under such circumstances it would have been surprising indeed if Jefferson had not devised such an external counterpart of his and Madison’s strategy. If the governments of both nations could be persuaded that their commercial interests coincided with those of the United States, these points of friction might be smoothed over at the same time that the policy of commercial reciprocity gained powerful European support. With the British navy so recently mobilized for a war against Spain, Jefferson naturally stressed the impact an American navigation bill would have on the sea power of her rival. Informal as it claimed to be and devoid as it was of any proposal of joint undertakings, this was nevertheless an unprecedented declaration to France, Spain, and Portugal that the United States, in daring to risk commercial warfare with England, was actually doing battle in their behalf against the traditional foe. The young nation had sought to usher in a new era of commercial relations based on principles of universal reciprocity. Now, forced to pick up England’s weapon to turn it against her, she would do so not in quest of monopoly or power or imperial dominion but in order to make more secure the freedom of the seas for all nations. This was a liberal impulse, but the weapon was an old one, fabricated amid the contests of European power politics.
It is scarcely credible to suppose that Jefferson could have taken this unusual step without the knowledge and consent of the President. The navigation bill, Jefferson announced to Carmichael in unqualified terms, was “the measure we propose to take.” In this he spoke first  for himself, making the initial disclosure of his intent in a matter committed to him for study. But he also spoke for the administration and—such was his confidence in favorable action by the next Congress—for the government as a whole. There is no reason to suppose that in this instance Jefferson departed from his customary practice of submitting drafts of letters for approval or that, once he proposed the idea, Washington failed to give it his sanction. For at this time the two men acted with such a harmony of views as would never prevail again. On such issues as the permanent seat of government, the Mississippi question, the cases of impressment, the proceedings in the Northwest Territory, the French tonnage claims, the Algerine problems, the relations with Great Britain—indeed on all important matters during the final session of the First Congress they saw eye to eye, excepting only their official divergence on the constitutionality of the national bank. “[My] system,” Jefferson later wrote in the most candid letter he ever addressed to Washington, “was to give some satisfactory distinctions to [the French], of little cost to us, in return for the solid advantages yielded us by them; and to have met the English with some restrictions which might induce them to abate their severities against our commerce. I have always supposed this coincided with your sentiments.” The supposition, for this brief period at least, was unquestionably valid. Jefferson therefore had cause for confidence that his policy would prevail at home even if it should fail to inspire concerted action abroad.
IV
The view expressed by one Senator to Beckwith that this policy included “the forming a league with France and Spain” was an exaggeration that testified to his apprehensions. But rumors of the possibility that the United States might turn to other European powers added their weight to reports of Beckwith and others that came to the British ministry in the spring of 1791 about the rising influence of “the French party” led by the Secretary of State. The most exigent pressures however, were brought to bear by the mercantile and speculative connections of those Americans who hoped for an alliance with England. Self-interest on both sides of the Atlantic as well as political and other motives operated to bring this hidden channel of communications into play. The particular instrument employed on this occasion was Colonel William Stephens Smith, son of a wealthy New York merchant, Revolutionary officer of repute, son-in-law of the Vice-President, former aide to the President, kinsman of prominent Loyalists through his mother, and a man respected for his integrity by both Thomas Jefferson and George Hammond, though “not untinctured with vanity and affectation.” Smith, who had been secretary of legation when Adams was minister to England and had sought to remain there afterward as chargé des affaires—or “as much higher” in rank as Congress might have been disposed to admit—spent the first three months of 1791 in London on a mission that merits more scrutiny than it has received.
Smith and his friends, who included Alexander Hamilton and Henry Knox and once had embraced Thomas Jefferson, declared often and indeed with suspicious reiteration that his journey to England had been undertaken solely for private reasons. Both he and they also encouraged the belief that Grenville, taking advantage of his presence in London, paid markedly polite attention to him, expressed an insistent desire for an interview, and persuaded him to convey a message to the President testifying to the friendly disposition of the British government and announcing its decision to send a minister to the United States. The fact of the interview and the message may be credited. But every other circumstance surrounding this extraordinary mission suggests that the exact reverse of the impression Smith and his friends sought to create is a closer approximation to actuality. Private motives may have entered into the calculations that brought Smith to London, among them the desire to sell New York lands and to speculate in public securities. He and his friends also, unquestionably, hoped that this mission would place him in the forefront of those to be considered for the post of minister to England when one should be appointed. But the circumstances under which he took his departure, his actions while in London, his subsequent behavior, and the attendant moves of Robert Morris, Rufus King, and other supporters of Hamiltonian measures make inescapable the conclusion that he was the deliberately chosen and confidential agent of the friends of the British interest in America and that his mission was directed primarily toward public objects.

This is quite understandable. The adverse effects of Gouverneur Morris’ reports had become a matter of concern to Hamilton, Jay, and others some time before the third session of Congress opened. Hamilton himself, a leader in promoting that mission, had been so disturbed over its outcome that he had attempted to discount its effect by discrediting the agent, but had failed to convince Washington. For a year and more he and his supporters in Congress had tried to convey to the British ministry through Beckwith a sense of their need for some decisive evidence of its friendly disposition and its willingness to negotiate about commercial affairs. Yet, wholly preoccupied with European affairs, the ministry had communicated only its initial warning that commercial discrimination would bring on retaliatory measures. Under these circumstances, it would have seemed obvious that a more direct channel was required to impress upon Pitt and his colleagues the urgency of the situation, and equally so that an emissary highly connected with Washington and Adams, having strong predilections for the English nation, and acquainted with influential personages there would be a fit choice for the purpose. But this very fact goes far to explain why a mission devised to counteract that of Gouverneur Morris should have been characterized to the point of excess as one of a purely private nature.
Just before Congress met, Smith applied to the President for permission to leave his post as federal marshal to go to England, with the avowed intention of returning by the March packet. Although he told Washington that private affairs of his family forced him to leave, his decision to depart by a vessel sailing within a week was made with the utmost haste. “The President I flatter myself will excuse me not addressing him sooner on this Subject,” he wrote, “when I assure him that I had no Idea of the necessity of the movement nor in the least contemplated it, previous to yesterday noon.” Rufus King conveyed the appeal and explained the nature of Smith’s private objects. Washington, in a friendly note written the day before he delivered his annual address to Congress, granted the request. Hamilton assured Beckwith that Smith went “on private business altogether,” partly for himself and partly for his father-in-law. But the decision to undertake the journey had been so precipitate that John Adams clearly had not been consulted and Abigail Smith was little better informed. Both were concerned.

Whatever the private objects, Smith obtained an interview with Grenville through confidential channels opened up by Robert Morris. Through his land speculations Morris was able to put Smith in touch with two of the principal members of the Pulteney Associates, William Pulteney and Patrick Colquhoun. Pulteney was a Scottish advocate, a friend of Adam Smith and David Hume, and an independent in Parliament who had sought to conciliate the rebellious colonies but supported the prosecution of the war in order “to protect our American friends from the tyranny and oppression of Congress … friends he believed were very numerous.” His brother, George Johnstone, had known Robert Morris in America and Pulteney, once an impecunious younger son but now immensely wealthy, was able to purchase Morris’ holdings in the Phelps and Gorham purchase because he had married the heiress to the great Pulteney fortune. He was an invariable supporter of Pitt. Colquhoun, also a Scot, had been engaged in mercantile affairs in Virginia before the Revolution. Later, as one of the leading merchants of Glasgow and the most prominent spokesman for the English textile industry, he had become one of Morris’ correspondents. Eminently respected for his integrity, acumen, and writings on public affairs, he had also won the esteem of the most powerful political figure of Scotland, Henry Dundas, who was “on the closest terms, public and private, with Pitt.” During the war crisis of 1790 Dundas had recommended Colquhoun to Grenville as “a man of intelligence in the American trade and connexions … who might be of some use in some parts of the negotiations going forward” with Gouverneur Morris. Thus, with ready access to such men as Pulteney and Colquhoun, Smith could communicate with the second man on the government side in the House of Commons. Gouverneur Morris, even when armed with a letter from Washington, had not been able to command such a hearing as William Stephens Smith achieved through these three redoubtable Scotsmen.

While Smith was still on the Atlantic, a New York newspaper announced that the President had sent him abroad on public business. Similar conjectures appeared in the London press. “Smith says he is only here on his private affairs,” wrote his friend Francisco de Miranda to Henry Knox; “this may be so; perhaps what he calls his private affairs may have a public tendency, but the people here will not believe it—they cast a friendly eye to you and will be pleased if S—’s Visit should terminate in a public station.—I send you a paragraph in the papers of yesterday on this subject; at which he laughs and says it is not such thing.” Later the Venezuelan adventurer, who commented on Smith’s activities to Hamilton as well as to Knox, reported that his ideas had produced a change in sentiment favorable to the United States, that both of them had talked much with persons of influence who seemed aware of the change, and that he thought it a pity not to take advantage of this new atmosphere by establishing a good intelligence—presumably an exchange of ministers—between the two countries.
But what Smith later reported to Washington was that he had “noticed a very great change in the Public opinion” concerning America since he had left England. “I have received more Polite attention as an American from some of the first characters … during the Last Winter,” he wrote, “than for the whole three years of my public residence.” A short time after his arrival he had been “very earnestly solicited to wait on the Minister Mr. Pitt or Lord Grenville” but had “pointedly declined, upon the Principle of … appearing in London, in no other Capacity than that of a private Gentleman, pursuing his private affairs.” He was told that the ministers had “expressed a great desire” to see him, but he persisted in his refusal since he thought such an advance would be “a greater commitment” of his country than any private individual had a right to make. Yet on one condition he would consent:
‘… I observed, if any of the Gentlemen in the administration of England wished to see me, and they thought proper to communicate in writing that wish, and had been led to suppose that a private individual of that country merited such a mark of their attention, The great respect I entertained of the present administration would not permit me to pass by the communication unnoticed.’

This suggestion, if ever relayed to Grenville, was naturally ignored. Some time elapsed with nothing Smith could report save “numberless visits and invitations” which so far interfered with his private affairs as to prevent a return by the March packet. Nevertheless, “having perfectly embraced the objects” of his visit, he engaged passage in the April packet. This brought results:
After I had taken leave of my friends accordingly, Mr. Colquhoun a Gentleman at the Head of the manufacturing interest of England, and from whom I had received many marks of friendship and civility, then called on me and said ‘since I had been in London he had had several interviews with Mr. Dundas, and other Gentlemen in administration, who he knew would be disappointed if I left London without their seeing me, that the present convulsed state of European affairs so fully engrossed their attention, that they had frequently lamented that it had not been in their power to pay me those civilities which (they were pleased to say) from various circumstances they thought me entitled to.’ He then read me a copy of a note which he had sent to Mr. Dundas.
Smith not only requested a copy of the note but also betrayed his inexperience by sending it to Washington. For what Colquhoun’s communication proved beyond doubt was that the insistence upon an interview came not from the ministry but from Colquhoun himself. He had written to Dundas earlier and had received no response. Now, on the 4th of April, he wrote again with an urgency tinged with acerbity:
Mr. Colquhoun begs leave to remind Mr. Dundas of the circumstances he had the honor to mention to him in his note of last Monday—namely, that Colo. Smith has fixed positively to return to America on Tuesday next or Wednesday at farthest. Did not Mr. Colquhoun firmly believe that much useful information to Government would be derived from an interview with this Gentleman, previous to his departure, he would not have presumed to have mentioned this matter again, which he does entirely without Colo. Smith’s knowledge.—He has no hesitation to avow his anxiety upon a measure that appears to him of such infinite consequence to the Country, nor his fears that an opportunity extremely critical may be lost by the delay even of a very few days.
This missive, echoing the insistent pleas from the friends of an Anglican interest in America, was written at a time when the ministry was not only wholly engrossed in European affairs but also deeply divided. Indeed, the situation was so serious that on the last day of March, with Leeds well aware he was about to be sacrificed as Secretary for Foreign Affairs but adamant in his refusal to sanction the ministry’s vacillating posture towards Russia, the cabinet had debated the issue until one in the morning. Pitt himself, according to Leeds, even hinted at resignation. Yet it was during this week of crisis that Grenville, who was about to succeed Leeds, granted an interview to Smith. Further, he accepted the extraordinary conditions that were stipulated by the American—or, more likely, by his astute Scottish advisers. But Colquhoun’s acerbity and Dundas’ aggressiveness—“the most impudent fellow he ever knew,” the Lord Chancellor had recently remarked of him—may have been self-defeating. At any rate, Smith now turned to Pulteney to achieve his object.
On the evening of the 5th, the day before he planned to leave for Falmouth to catch the packet, Smith said that he had called on Pulteney at his home in Piccadilly. “Our conversation,” he reported later to Washington, “was chiefly political and without entering into a detail of it I shall only say, that I flatter myself that I had constantly in view the honor and dignity of my Country, her attachment to peaceable systems and the reluctance that she would feel at being obliged (from the injustice and cross-grained Politicks of Britain) to take any steps in the vindication of her own honor or the security of her frontiers, which at the present juncture might tend further to embarrass England and perhaps finally force America to throw herself into a Political scale decidedly inimical to the interests of Great Britain.” This too revealed more than Smith could have intended, but he went on to inform Washington that Pulteney had “expressed great anxiety” at his leaving before the ministers had had an opportunity to see him and had pressed him so insistently to delay his departure until the May packet that Smith promised to consider it and to write him the next morning. The letter that he wrote on the 6th was obviously intended not for Pulteney but for the eyes of a minister, yet Smith innocently supplied a copy of that, too, to Washington. It began by quoting Pulteney as saying to him “’that the Gentlemen at the head of the administration of this Country are very desirous of seeing me, as they are investigating those points which may promote a friendly intercourse between Great Britain and the United States of America; but that the pressure of European affairs at the present moment renders it impossible for them immediately to attend to the subject, and therefore as they wish an interview previous to my departure, it would be very agreeable to them, if I could make it convenient to postpone my departure untill the May Packet.” This, if it accurately reflected the conversation of the night before, made of Pulteney only a channel to transmit a ministerial desire—not, as Smith had reported to Washington, the originator of the suggestion of a delayed departure.
But what followed was even more extraordinary. “If the Ministers  of England perfectly understand, that in communicating with me, they communicate with a private Citizen of America,” Smith wrote to Pulteney, “I can have no objection to the proposed interview‥‥ But having visited England with the knowledge and approbation of The President of the United States, and having communicated to him my intention of returning in the April packet, I cannot consider myself justified in overstaying that period upon any pretext whatsoever.” He would therefore be obliged to depart as planned. “But at the same time, Sir,” Smith immediately added, “I would suggest that as I propose sailing in a Vessel under the perfect command of Administration, if (as I have been led to suppose) they wish to see me previous to my departure, and should think proper to detain the Packet untill the object they have in view is answered, and untill my arrival at Falmouth, no arrangements of mine shall interfere with their wish.” This audacious suggestion, couched in language contrived to lend the President’s sanction to Smith’s object by a discreet omission of the reason it had been given, carried the hint that a refusal would in some sense imply an affront to his office. If the interview had indeed been a ministerial proposal instead of his own, Smith must have been aware that a mere letter to Washington by the April packet would have provided sufficient justification for a postponement of his return. The reason for his emphatic refusal to allow any pretext whatever to interfere with his promise to the President is also robbed of its value by the fact that he had already overstayed his leave. Thus the remarkable communication to Pulteney, which in one paragraph insisted upon Smith’s status as a private citizen and in the next tried to take on a quasi-public coloring, would appear to be a last gamble to achieve what he had first attempted and failed to get—something in writing from a member of the cabinet that he could take back to the United States. If so, it succeeded.
Pulteney conveyed the letter to Grenville that same day and returned with the response by three in the afternoon. With characteristic coolness of judgment and conciliatory manner, Grenville met both of Smith’s stipulations:

I mentioned to you when I last had the pleasure of seeing you here [he wrote Pulteney], that I had felt desirous of a proper opportunity of conversing with Colo. Smith respecting the present situation of Affairs between this Country and the United States of America, as being persuaded that such a conversation would afford me much useful information. As it does not fall within the duties of my Department to conduct or direct the details of any Negotiation which may be entered into between the two Countries, it will I am persuaded be easy for you to explain to Colo. Smith… that such a conversation could not be considered as being in any manner a ministerial one.—If under these circumstances it should be convenient to him to allow me the honor of seeing him here on Saturday morning between twelve and one, I shall be at home and disengaged.
The reason given for viewing the meeting as not ministerial was scarcely convincing. Grenville was not only the one to whom Beckwith was now submitting his reports on American affairs: he was also increasingly relied upon by Pitt in matters of foreign policy, even in critical issues about which Leeds himself was kept in ignorance. He must also have known that in a few days he would become Secretary for Foreign Affairs. His letter, of course, expressed nothing beyond the desire to obtain useful information. But he had granted the interview and the next day he gave orders for the detention of the packet. When Smith requested a copy of the letter, Pulteney gave him the original and a copy of the note about the packet. Smith transmitted both to Washington as evidence of the changed attitudes he had discovered in England. But the account of what transpired at the interview was his own, set down only after he had returned to the United States. That, too, revealed more than he could have intended.
According to Smith’s relation, Grenville received him cordially, thanked him for acceding to the “request” for an interview, and declared it to be his wish, privately and officially as well as one pervading the cabinet, “that some amicable arrangements might take place between the two Countries and their Mutual interests be examined with a friendly eye, and every point between them, explained and adjusted upon principles equally advantageous.” The rising dignity of the United States, its foundation well laid in a firm, wise, and liberal Constitution, had caused the people of England to share this disposition of government. Grenville was quoted as having early expressed a wish to see Smith, but the ministry had been too engrossed in European affairs to think of other matters. He hoped that America nourished equally friendly sentiments and that “some means might be fallen upon at Least to unite them again in the bonds of friendship.” Smith, acknowledging his gratitude for the extremely polite gesture to a private citizen of the United States and for the detention of the packet, replied that the amicable disposition of his country could not be doubted. She had  manifested this by sending a minister to England, but he had been obliged to return home, his mission a failure and he “not very favourable impressed with Ideas of the friendly intentions of England, towards the United States.” The ostensible reason publicly given, Grenville would recall, was one “not … overcharged with delicacy”—that is, that the American government was not sufficiently coercive to enable it to meet its engagements. Other nations of Europe had not acted on this premise. Hence the United States had no alternative “consistent with that dignity of Character, which it was her intention to support, but to wait untill England by her Minister informed her that she was satisfied with the Ability, and Honourable intentions of the government and rulers in America to fulfill their engagements, and that she was disposed to enter into an investigation of the affairs of the respective nations, and to make such establishments as might appear consistant with the real interests of each.” As a private gentleman cognizant of the disposition of his countrymen, Smith could assure Grenville that as soon as this step should be taken “England … would meet with every return of civility from the Government of the United States of America, that could be wished.” But, lest the ministers delude themselves, he seriously doubted that any other step would lead to this result. They could not expect a second advance, considering the result of the first and the cause of its termination.
Grenville declared that the ministry had already determined to send a minister to the United States, that Elliot had been named but had declined within the past few days, that a proper character was then being sought, “and that as soon as they had fixed upon the Gentleman, no time would be lost in his making arrangements for an immediate departure.” He could not say when this would be, but he thought that the person selected might be expected in America within two or three months. Grenville then asked Smith, according to the latter, what sort of person would be acceptable “and by what means a good understanding might be speedily produced, supposing it probable that opposition was to be expected from those attached to a french party, who he had been informed were very strong in America.” Since the minister appeared “disposed to enter with great freedom, and with a very flattering degree of Confidence into this Conversation,” Smith replied, he would advance his ideas without reserve. Most of the difficulties between the two countries proceeded from a total want of just information regarding American affairs and the principles that governed its people. Also, former administrations had perhaps been too easily disposed to believe that “nothing honourable, great or dignified could possibly issue from thence‥‥ The particular class of Character in England who advocated this opinion, and the information of those on the other side the Atlantic upon which it was founded could not be unknown to his Lordship.”
As for Grenville’s first question, Smith answered that the minister sent to America should be “a man of a fair mind and unblemished reputation, one whose character had never been committed in the late Contests” between the two countries and who therefore would be capable of making “honourable and Just statements to the British court”  about the United States. In brief, “a purely British Character” was the only kind of diplomat suitable. As for Grenville’s hint about a French party, the existence of parties in the United States “might be readily allowed without the shadow of reflection” and this should clearly enter into calculations. But in doing so it was necessary to contrast the conduct of England and France, since each of the contending parties in America looked to the country it favored in its effort to gain the ascendancy. France, despite her supposed confusion, was aware of the growing importance of the United States as a consumer of her manufactures and, in addition to her past acts of friendship, had manifested a desire for a closer connection by the recent appointment of Ternant as minister, “a Gentleman of abilities and popular in America.” But while she was strengthening her friends in America by acts of kindness, England “was decidedly loosing ground by that species of (perhaps) unintentional neglect, which in the present state of political contention, if not soon remedied, might be productive of much injury, if not annihilation to the British interest in America.” That party, joined by those who placed the American character first and had no partisan preferences for France or England, desired England to come forward by her minister and manifest a desire to discuss all points of difference arising out of the Treaty of Peace, to adjust these on principles of justice and good faith, and to negotiate a treaty of commerce. By this means only could “the duties on British Goods and British Shipping … be fixed, never to exceed a certain rate,” the collection of debts facilitated, the transactions of merchants aided, the power of consuls defined, and many other useful regulations established which would probably “secure to Great Britain a preeminence in the American trade, over every other Country in Europe and to render those advantages permanent.” This argument, identical with that advanced in Hawkesbury’s Report, was reinforced with an urgent warning: “many Circumstances in the affairs of the United States of America pressed exceedingly at present for an almost immediate decision on the part of Great Britain before new difficulties arose, from some loose operating causes or from the intrigues of rival nations.”
But it would also be of advantage to the British interest in America, Smith reiterated, if all public characters sent to that country as well as the minister of Great Britain “were men whose characters had not been committed in the Late war.” Above all, the minister and the consul-general should be “pure British Characters”:
… as the connection between Great Britain and America must be principally commercial, a Character should be fixed on for Consul General, who had not only some Local Knowledge of the commerce of America but also Local and if possible practical knowledge of the trade of Great Britain and the other countries in Europe so far  as related to their commerce and intercourse with the United States. Such Characters would acquire a preeminence over most foreign Consuls, while it would enable them, by prudence and good judgment, to reconcile to the American mind, many apparent difficulties which without extensive commercial Knowledge it might be often impossible to overcome‥‥ [In] a country like America, which was entirely agricultural and commercial and where the trade was carried on by British merchants and natives of Great Britain in every state in the Union, it would seem to be a matter of the greatest consequence to england, to establish an accurate consular system with a superintending consul of extensive knowledge and Abilities whose attention would of course be directed to the rise and progress of the Trade between the two countries, and who by the exercise of good Judgement and watching every event, might be able to suggest useful hints for rendering the intercourse more beneficial between two Countries whose Language, manners, Education, and taste so perfectly assimulate as those of Great Britain and the United States of America.
It is not surprising that, according to Smith, this won Grenville’s perfect agreement. It not only stated the case wholly from the point of view of British policy: it also betrayed the acute embarrassment felt by the English interest in America because of those former Loyalists who occupied British consular posts in the United States—John Temple, Phineas Bond, John Hamilton, and George Miller, not one of whom could be regarded as “a pure British Character.” It also perhaps revealed to Grenville himself that the specifications for a proper person to fill the office of consul general seemed drawn to fit none other than Patrick Colquhoun, who soon and unsuccessfully solicited that post through Henry Dundas.
Indeed, so effectively did Smith present the British side of the argument that Grenville spoke candidly and as a minister about his displeasure over the hostile measures being taken by the United States against the Indian tribes. This had caused a serious decline in the English fur trade during the last two seasons, with resultant effect on important commercial and manufacturing interests, and would bring about its destruction unless the difficulties were accommodated. Such an important trade, he emphasized, had a bearing on the occupation of the western posts and the security of the Canadian frontiers. The reports in American newspapers that the Indian depredations were countenanced by England had given him uneasiness. He could assure Smith that the English cabinet “disclaimed the Idea in the present Situation, but it was his duty to make this impression, that England could not with perfect indifference see a tribe of indians extirpated … without endeavouring in some degree to shelter them, but he flattered himself, with the expectation that America would not proceed to too great extremities on this subject.”
This aroused the patriotic and professional feelings of Smith, but he restrained himself and met the thrust by suggesting that the minister sent to negotiate would find the British fur trade better promoted  and the frontiers better protected if his country’s troops were withdrawn into their proper limits. The American government, he believed, had too much confidence in the British ministry to suspect them of countenancing the incursions of the Indians, but newspaper printers drew other conclusions when British provisions were found in the haversacks of Indians slain in battle. As for American conduct toward the savages, it was “more strongly marked with Justice and benevolence than that of any power who had ever yet come in contact with them.” Her treaties and efforts at conciliation proved this. But when, in order to protect her frontiers, war was forced upon her, she would continue it to the point of extirpation if necessary, regardless of the possibility that England might side with the Indians.
When Grenville expressed an interest in the Indian treaties, Smith promised to send copies that had been left with Colquhoun. This closed the interview except for some desultory discussion about the Canadian bill introduced the day before. Grenville was quoted as saying that he had sought the interview so that Smith on his return might communicate to the President the “friendly dispositions of the Ministers of Great Britain and of the Nation at Large towards him and the Country over which he presided.” There were several other points, Smith assured the President, that were brought forward in a less pointed manner by Grenville as well as by other persons with whom he talked and these points, to which they were much attached, no doubt would be included “in the propositions which may be expected on the arrival of the English Minister.” Such matters, no doubt, would call for consideration before his arrival. After this discreet avoidance of the genuine obstacles to negotiation, Smith closed his report to Washington with a virtual admission of his own predilections:
The President will doubtless perceive, that the Language adopted by me … was perfectly consiliatory, and as far as my knowledge of the sentiments of the people goes, I took the Liberty of concluding that they were favourable to a Liberal Commercial connection with Great Britain and considered myself as conforming to their dispositions in using such a stile of expression as appeared to me calculated, to excite favourable dispositions in the person to whom my discourse was addressed. If however my Zeal on any of the points here stated may have carried me on the one side or the other, too far, it must be recollected that it can in no point of view be considered as a committment of my country or the opinion of its rulers, but merely a commitment of the opinion of a private individual who as he thinks it his duty to do, freely submitts them to the perusal of the President of the United States, and with as much Candour as they were given to Lord Grenville when sought for by him.
Full the report certainly was—fifteen closely written pages in all—but not candid and, on essential matters, not truthful. This is proved conclusively by two documents that Smith prepared prior to his interview with Grenville. The first was cast in the form of a letter to  Patrick Colquhoun and was clearly composed in collaboration with him. Written on the day that Colquhoun made his pressing appeal to Dundas, it announced Smith’s intention to depart on the April packet, expressed pleasure at the “many civilities and attentions … shewn … an American,” and voiced the hope of “a private Gentleman, somewhat acquainted with the dispositions of his countrymen” that differences between the two nations could be adjusted. Echoing Hamilton’s assurances to Beckwith, he said that British creditors would find that “an uniform system of Jurisprudence operates decidedly thro’ that extensive continent, and that the doors of justice … are as widely open as in any Country in the World.” He rejected the charge that the United States had first violated the Treaty of Peace, pointing out that her minister had made the first overture for amicable arrangements and that, after three years of solicitation, he had been “induced to retire from the Court … not very favourably impressed with Ideas of its friendly dispositions.” If the threat of war in Europe should cause England to abandon this chilly and repellant attitude, he as a friend could give assurance that “the more friendly those decisions are, towards America, the more acceptable they will be to the people of that Country, whose language, manners, education and taste lead them to nourish partialities, which nothing but systems of injustice and false pride can counteract.”
Smith then advanced a pointed suggestion. The United States, he declared, was not jealous of England’s naval strength but pleased with it. Soon she would be able to supply all of the hemp, pitch, tar, and iron that England could possibly need, thus freeing her of dependence for naval stores on the caprice of European politics. Again echoing Hamilton’s words to Beckwith, he pointed out that the interests of the United States and Great Britain were complementary, since as a source of raw materials and as a market for British manufactures the former could produce a favorable balance of trade for the latter of upwards of £4 million sterling annually. “I would only therefore ask any impartial investigator of this subject,” Smith concluded, “whether it is not an object of great national importance, that this Country should cherish a friendly intercourse with the United States of America, and whether there exists any other country in the world, from whence such evident advantages may be derived from a commercial intercourse …?”
This letter from “a private Gentleman” to a friend who had shown him civilities was obviously written by Smith under the conviction that he would have to depart without gaining an interview with Grenville. It was plainly intended for the eyes of the ministry and Colquhoun promptly turned it over to Dundas, who succinctly expressed the object of those who had sent Smith on his mission in the endorsement that he gave to it: “Letter from Colo. Smith … stating the points likely to promote a Closer connection between Great Britain and America.” But the letter also served as a source for Smith’s draft of his report to Washington, both in phraseology and in substance. It is possible that, during the interview with Grenville, Smith did speak as bluntly about  infractions of the Treaty of Peace and about American overtures as he wished Washington to believe he did. This seems implausible both because the letter was demonstrably the source of some expressions in the report to the President and because the granting of the interview opened the door for a very different kind of communication. Smith entered it with a memorandum addressed to political realities. This document wasted no time in circumlocution but began abruptly with one of the topics that Smith, in his report to Washington, said Grenville had initiated:
It is well known that there are two parties in the American government; composed of the principal leading men in the Country—one set of Individuals very powerful and indeed respectable in favour of France and another in favour of England. The French party is of course solicitous to strengthen itself by the assistance and countenance of France, in order if possible to acquire the ascendancy, while the English party is equally solicitous to acquire a preeminence in the Country through the medium of the same countenance and attention from England. The National Assembly of France, perfectly aware of this circumstance, and of the growing consequence of America as a source for the consumption of Manufactures, (notwithstanding the reported confusion of their affairs,) have already manifested a desire to cultivate a close friendship and connection with America, by the appointment of a very popular character as Minister to the United States—a gentleman of great abilities, well acquainted with America and the characters who govern it, and extremely popular from the circumstance of his having served with the reputation of a gentleman and a soldier in the American Army through the war.—While France is thus strengthening her party in America by acts of kindness and attention to the United States, England is losing ground, by that species of uniform, but perhaps unintentional neglect which in the present state of political contention (if not soon remedied) may be productive of much injury to the British interest in America.
Smith then declared that the friends of this interest desired “most anxiously to see England come forward by her minister and manifest a desire” to settle all differences. This done, there could be expected “a closer connection and more friendly intercourse, thro the medium of a Treaty of Commerce, by which those disagreeable fluctuations in the tonnage on British ships and duties on British manufactures may be done away, and the subjects of Great Britain treated in America in all respects as the most favoured nation, which is not the case at present, and cannot be expected until there is a Commercial Treaty between the two countries.” There was nothing in this analysis of the political cleavage about the third party uncommitted to either France or England that Smith inserted in his report to the President, stamping it as a remark he made to Grenville. Nor was there in that report any reference to the declared aim of treating British subjects “in all respects as the most favoured nation.” But, aside from such discrepancies, Smith fabricated his report directly and in large part literally from this memorandum that he had prepared before the interview, giving to it  the false character of a response to Grenville’s suppositious question about “a french party … he had been informed were very strong in America.”
So also with respect to the question Smith attributed to the Secretary for Foreign Affairs about the kind of minister likely to prove acceptable to the United States. On this head the memorandum spoke with urgency for the British interest in America—and also for Colquhoun’s ambition to be appointed minister or consul general with quasi-diplomatic powers:
There are several combined circumstances in the affairs of the United States, which press exceedingly at the present moment, for an almost immediate decision on the part of Great Britain before new difficulties arise, from the intrigues of rival nations. It would be of infinite advantage to the British interest in America if the Ministers and Consuls sent to that Country, were men whose characters had never been committed in the late war, but more particularly that the office of Minister and Consul General should be conferred on pure British Characters. As the connection between Great Britain and America must be principally commercial, it may be thought of consequence that the Minister should be a commercial character, unless that part of the negotiation should be committed to a Consul General having occasional or permanent Diplomatic powers to a certain extent in the absence of the Minister. With this view a character should be fixed on for Consul General who has not only some local knowledge of the Commerce of America, but also local and if possible practical knowledge of the trade of Great Britain and the other countries of Europe, so far as relates to their Commerce and intercourse with the United States‥‥ It doubtless must appear a matter of the greatest consequence to establish an accurate Consular system with a Superintending Consul of extensive knowledge and abilities, whose attention would be directed to the rise and progress of the trade between the two countries.
Such an official, watching events, might be able to suggest “useful hints for rendering the connection closer between two countries who[se] Language, Education, manners, and dispositions so perfectly assimulate as those of Great Britain and the United States.” But as Smith copied the language of the memorandum in his report to the President, he altered the key phrase here as elsewhere to conceal what he had actually written for Grenville’s eyes: as altered, the useful hints might render “the intercourse more beneficial” between two countries so closely akin. Grenville received the memorandum on the day of the interview, hence it must have been handed to him by Smith.
But the true nature of Smith’s report to Washington is not to be gauged by such contrived differences between its phraseology and that of the memorandum given to Grenville, significant as some of these are. It is to be found rather in the gross discrepancy between what had actually occurred and what Smith tried to convince the President had  taken place. He represented himself as the recipient of flattering attentions from the ministry and as having been prevailed on to consent to official consultations for the object of conveying to the President “the friendly dispositions of the Ministers of Great Britain.” But in fact, as Smith proved by the documents he transmitted as well as by the letter to Colquhoun and the memorandum for Grenville, the single interview granted to him came as a result of his appeals and the importunations of Colquhoun, aided by the influence of Pulteney and Dundas. He represented the Secretary of Foreign Affairs as raising questions about the kind of minister who should be appointed and about the opposition to be expected from a party favorable to France. But in fact the two documents that Smith used as the basis of his report show that, on these as on other points touching the primary purpose of his mission, it was he and not Grenville who introduced the topics. Quite understandably, he concealed these two revealing documents from Washington. In brief, presenting a posture of supplication to the British government and one of a wholly different character to his own, Smith convicted himself of the same sort of calculated deception that Hamilton had practised some months earlier in reporting his conversations with Beckwith. Inexperienced, even less adept at intrigue, and urged on by an ambition that was easily manipulated on both sides of the Atlantic, Smith ironically revealed the true character of his mission by too literal a fidelity to the concealed documents and by his very zeal to demonstrate skill in diplomacy.
For, falsified as it was, his report yet disclosed that he had spoken in behalf of “the British interest in America,” identifying their views with the sentiment of the people of the United States. With one exception, all that he said had long since been urged upon the ministry by Hamilton, Johnson, Schuyler, Paterson, and others in their conversations with Beckwith. That exception, which emphasized the disadvantages they labored under by the presence of former Loyalists in consular posts, only betrayed their anxiety over the rumored appointment of so well known a Tory as Andrew Elliot. There was, to be sure, an urgency and explicitness in the appeal Smith made to Grenville beyond what Hamilton said to Beckwith, but this was implicit in the fact that he undertook the journey. Smith did not define the circumstances that “pressed exceedingly at present for an almost immediate decision” and he was obviously unaware of the meaning that the President could not fail to read into this statement. But the suppliant words betrayed at once his own partisanship and the purpose for which his principals had sent him abroad. In arguing that the United States might be, and could only be, bound by treaty not to augment duties on British ships and goods, he echoed—as Colquhoun, Pulteney, or Dundas must have told him—the central argument advanced in Hawkesbury’s report as the reason for negotiating instead of retaliating. Thus Smith exposed the very point he had sought to conceal. Throughout the report he also seemed convinced, or wished to persuade Washington, that the minister to be appointed would be authorized to negotiate. This was a hope that Hamilton had expressed to Beckwith and perhaps was one of the objects of Smith’s mission. But Grenville could  not have given such an assurance when the determination of the basis of negotiation had yet to be made. Almost certainly he would not have done so if it had been.
In his behavior after returning to America as well as in his report to Washington, Smith not only disclosed the real origin and aim of his mission: he also continued to demonstrate his lack of fitness for the diplomatic post he so much desired.
V
Yet assurances that an envoy might be expected soon had been given and when Smith landed in New York on the 5th of June he was obviously elated with the result of his mission. So were his principals. He or they succeeded in giving an adventitious value to Grenville’s attentions by creating the impression that the minister himself not only had sought the interview but was so eager to obtain it that he had delayed the packet—a mistaken impression accepted both then and since as valid. With documents to display, Smith revealed them to a small and sympathetic circle in New York and Philadelphia long before the President had a chance to see them. Richard Platt was one who accepted them as evidence both of the ministry’s good will and of Smith’s diplomatic skill. Explaining the private objects of the mission in a way that conflicted with Smith’s own account to the President, Platt urged Hamilton to advance Smith for the post of minister to England in preference to Gouverneur Morris, William Bingham, or Robert R. Livingston. “I wish you will give the thing a fair revolution in your mind,” he wrote, “and contrast a patriotic polish’d man, with others who may be led astray by contracted habits, fatuous prejudices and party views, however celebrated they may be for science and Literature.” The point of the allusion cannot have been lost.
In glowing terms Smith informed Colquhoun that the friendly assurances given by Grenville had caused the tide to turn. “I can assure you,” he wrote, “that never was anything more fortunate and timely, for, from other quarters, other impressions were rapidly gaining ground, springing from other representations than those I was authorized to make and which I flatter myself will overturn those false statements, and contribute to produce on our part every friendly disposition which our trans-Atlantic friends could wish America to nourish. It was surely a most critical period, and fully justified my decision and rapid movements‥‥” If these unguarded words show that the real object of the mission was to counteract the effect of Morris’ reports,  Colquhoun’s amplification of Smith’s optimism sought to convince Grenville that the Secretary of State had been effectively thwarted. Jefferson was a man of considerable abilities and personal weight, Colquhoun reported, and he and Madison and other leaders had been zealously pursuing every measure that could give them a paramount influence and enable them to favor France and injure Great Britain. But fortunately, while Jefferson’s report on the navigation bill was being prepared, “Colonel Smith arrived at the critical moment and … exerted the influence he justly possesses in that country in preventing the mischief which had arisen and was likely to result from former misrepresentations.” The friends of the British interest in America had thereby increased. “Nothing,” Colquhoun added, “could be more grateful to these leading members in the American Government who are favourable to the interest of this country than Colonel Smith’s communications of the good dispositions of this country from such respectable authority; and it is supposed that the President and Mr. Secretary Hamilton are among the number who will feel satisfaction at the prospect of an opportunity being soon given for settling all matters at variance between the two countries by means of friendly discussions.” Such were the distortions of the aims of the Secretary of State and of the position of the President which arose in the same quarters that had first inspired the mission of Gouverneur Morris, then sought to discredit it, and finally contrived that of Smith to counteract its effect.
Before the week was out Smith hastened on to Philadelphia, being convinced, so he informed Colquhoun, “of the importance of an immediate communication of those friendly impressions made by Lord Grenville on the 9th of April.” But he had already written his extended report to the President and besides, as all readers of the newspapers knew, Washington was still on his journey to the southward. The Vice-President was in Braintree. The Secretary of State was also known to be on his travels in New England—and it is abundantly clear in any event that Smith had no intention of reporting to him. His haste in proceeding to Philadelphia at this time can only have been for the purpose of reporting to the commanding figure at the head of the friends of the British interest in the United States, Alexander Hamilton.
Smith arrived in the capital on Sunday the 12th, alighted from his carriage among a group of friends about to dine at the home of Tench Coxe, and spent the day conversing with them. He permitted at least the inner circle to read his report to the President and he also sent a copy of it to John Adams. “Mr. Jay, Hamilton and King were much pleased with the contents of it,” Smith wrote to his father-in-law. “But  I believe,” he wrote later in a revealing and apparently unique attribution of partisanship to Washington, “The President, Mr. Jefferson and Mr. Maddison would have rather I had stayed at home.” He wished much to see Adams, he wrote, in order to tell his long story and to talk freely about domestic politics, but his public and private affairs were so pressing that he was unable to accompany his wife on her visit to Braintree. He referred Adams to her for details and offered a suggestion: “perhaps you will get more if you appoint under the small seal that able negotiator Mrs. A[dams]. She by gently speaking, sweetly smiling and calmly pursuing the subject, may find out what carried me to Europe, what I did while there, and what engages me here at present, more important than the office I hold.” Immersed in high politics and ambitious for a diplomatic post, the returning emissary could scarcely restrain his desire to disclose the real object of his mission.
But the gratification felt by his principals was not unqualified, as Hamilton revealed in a conference with Beckwith three days after Smith arrived in the capital. He told the agent that the intelligence derived from the interview with Grenville was in general “pleasing and promising” and that it placed in a decided light the determination of the ministry to “enter on the consideration of Commercial subjects between the Two Countries.” Neither conclusion, particularly the latter, could have been warranted by a close reading of Smith’s letter to Washington and Hamilton may have been less pleased than he led Beckwith to believe. What unquestionably did disturb him was Grenville’s candid comment on American hostilities against the Indians. This, he told Beckwith, might be interpreted either as the expression of a wish or as the declaration of an intent to take part in the conflict. He said that he would feel “extremely concerned” if this comparatively trivial war, which the United States was obliged to prosecute because the safety of its frontiers required it, should nullify the “fair prospect of a happy settlement of the affairs of the Two Countries.” Just as Jefferson for a similar purpose had sent an urgent message to Montmorin through Otto, so Hamilton now appealed to Grenville through Beckwith not to undermine the position of the American friends of England by taking the side of the Indians.
The elated spirits of the defenders of the British interest were effectively dampened by other developments. Coxe thought the change in public sentiment reported by Smith was encouraging, but he believed the British government was pursuing an unvaried commercial policy.  “The late total prohibition of our piscatory articles, the advance of the importing prices of grain, and the prevention of the discharge of vessels which arrived when their ports are not open for that article,” he wrote John Adams, “are as perfectly in the spirit of commercial monopoly, as their antecedent regulations.” Also, almost two months elapsed before Grenville took any action toward the appointment of a minister, a delay which naturally brought concern to those who had been encouraged by his assurances. On the first of May he received Beckwith’s dispatch describing the situation as critical and enclosing copies of the navigation bill and Washington’s message of the 14th of February. Yet it was not until the 24th that, in a burst of belated urgency, he informed Hammond of his appointment and directed him to “use the utmost expedition” in returning to England so as to be able to proceed to America without loss of time. Two days later the Lords of Trade, spurred on by reports from British consuls in the United States, urged “that as little Time as possible … be lost, in taking proper means for counteracting … those Members of Congress, whose Interest or Inclination it may be to support any Propositions which may be unfriendly to the Commerce and Navigation of this Country.” A “pure British Character,” to be sure, had been chosen as envoy, perhaps in deference to the urgent insistence from America. The issue was being confronted with determination at last, not because of the channels opened up by Robert Morris for Smith’s inexpert negotiations but because of the impetus given an American navigation bill through Washington’s disclosure of his appraisal of the disposition of the British ministry. But the fundamental decisions as to whether, where, and on what terms to negotiate were still to be made.
Proof of this is to be found in another and more authoritative communication that came to the friends of England in the United States while the ministry’s plans for counteracting their opponents were being matured. This arrived through still another channel of political intelligence—one more direct, more clandestine, and more demonstrably traceable to the fountainhead of the British interest in the United States than that employed by William Stephens Smith. This one came into being in June 1790 when Henry Knox held a long and confidential conversation with Major General John Maunsell, who was about to sail for England. Maunsell, a British army officer who had married into a prominent New York family and had once been supported by Hamilton in his petition for the right to purchase lands in the state, was chosen to approach William Pitt himself. Piercy Brett, a British naval captain who was unknown to Knox, also joined later in the concealed correspondence. The letters exchanged by the three men  were sent under covers addressed to Mrs. Maunsell, who remained in New York and forwarded them in both directions. On the day after Maunsell arrived in London, Brett opened the correspondence with comment on the Spanish crisis while the general was “dressing to pay his respects at St. James’s.” Maunsell himself wrote a month later to say that the subject of their confidential discourse engaged his “constant and most serious attention.” Brett, whose political information the general described as “correct and extensive,” wrote on the same day. Some weeks later Maunsell had a private interview with Pitt and supposed that he would be sent for again in a few days. Late in  November, some hint of the nature of the subject of Knox’ confidential conversation appears in Maunsell’s assurance that the Spanish affair had so engaged Pitt’s attention that he had had no time to consider other matters. But now that this was settled, the general wrote, “Something in the Diplomatic line with the United States of America, as well as a commercial Treaty, will I suppose be an object of his consideration, as soon as he setts Parliament going. I shall, when any thing of that kind is taken in hand, make you acquainted therewith.”
The communications were finally extended to include Knox’ brother William, consul at Dublin, and these letters were also exchanged under hidden covers. It is possible that the correspondence conveyed intelligence that does not appear on its surface, though it is more likely that it contained little of significance simply because the ministry, preoccupied with European crises, could not resolve its differences and reach a decision about its American policy. But, late in June 1791, just as Maunsell was departing for America, he was handed a document that revealed a great deal. It was ostensibly written by the general, in part in the third person, but it carried the authority of the first minister of England:
Mr. Pitt has authorized me to acquaint the Ministers of the United States of America that Great Britain is anxious to establish and preserve the stri[c]test Amity and friendship, with the United States, and that a person properly Authorized will shortly be sent out for the discussion of matters that may require it, in order to make the necessary arrangements for the above purpose.
Mr. Pitt has likewise Authorized Genl. Maunsell to procure for, and transmit to him, what were the wishes and demands of America.
As the President has in his message to the Senate and Assembly of 14th Feby 1791 mentioned that soon after he was called to the Administration he found it important to come to an understanding with the Court of London respecting its disposition to enter into commercial arrangements with the United States on the principles of reciprocal advantages &c. as mentioned in that message for this purpose authorized ‘informal conferences with the British Minister from which he does not infer any disposition on their part to enter into any Arrangements merely Commercial.’
General Maunsell tho’ not Deplomatically employed hopes that the United States will from the message he brings be satisfied of the  friendly dispositions of the court of London and that this information will satisfy the Government of the United States that the Disposition of Great Britain is favorable to a friendly Intercourse with the United States.

Aside from revealing the impact made by Washington’s message of the 14th of February on the ministry, the significance of this astonishing communication lies in the strong light it throws on Knox’ confidential conversation with General Maunsell in the summer of 1790. At that time the first discouraging reports from Gouverneur Morris had not yet arrived in the United States. But Thomas Jefferson had assumed office and long before that his diplomatic efforts to counter British trade restrictions by opening other markets in Europe had made him an unpleasing choice as Secretary of State to such men as Alexander Hamilton, John Jay, Robert Morris, William Samuel Johnson, and others. Considering him to be implacably hostile to England, they and others repeatedly warned Beckwith that he would do all he could to prevent rather than promote friendly relations with England. On the same unwarranted assumption, Hamilton had urged that the negotiation of differences be carried on in America, where the influence of the Secretary of State might be held in check. Maunsell’s reports to Knox show that, like Gouverneur Morris, he had been urged to raise questions about an exchange of ministers and the negotiation of a treaty of commerce. But the document that he brought from Pitt reveals that he had also been charged with the task of opening a direct line of communication between the British ministry and the friends of England in the United States. For the wishes and demands that Pitt authorized the general to procure and transmit to him were not those that would be conveyed from the Secretary of State through official channels. They were such as would come from the one who was beginning to be called “the American Pitt” or “the Premier” directly to his presumed counterpart in the British cabinet. This extraordinary document was in substance if not in form a letter of credence accrediting its bearer not to the head of state but to the Secretary of the Treasury. All of the evidence suggests that the Maunsell mission, originating less than three months after Jefferson assumed office, had as its primary goal the establishment of a concealed line of communication that could be employed to thwart the officer chosen by the President for the conduct of foreign affairs. If so, it was only one further example of the continuing intrigue by which Hamilton and his supporters sought to control foreign policy.
Maunsell sent Pitt’s authorization to Knox immediately on landing at New York and soon hastened on to Philadelphia himself. Knox handed the document over to the Secretary of the Treasury for whom  it was intended. To this extent the mission had succeeded. Nevertheless, it cannot have brought any measure of encouragement to the friends of an English connection. On the contrary, its carefully worded message revealed that the minister to the United States would be competent only to discuss matters of difference and to make “necessary arrangements,” not actually to conduct a negotiation. It was only another reiteration of such assurances of amity as Leeds had given Morris and Grenville had given Smith. Furthermore, by the time Maunsell arrived in late August, those who had initiated his mission had other and even weightier reasons for being discouraged, the first of these resulting from the fact that undercover intelligence could work both ways.
VI
For simultaneously with the arrival of the general there came to Philadelphia at least two summaries of the report of the Lords of Trade setting forth Hawkesbury’s uncompromising defence of the navigation system, all variant but all containing its salient features. This very important and highly secret state paper was made available to the American government not by Maunsell or Smith but by William Temple Franklin, who also had ambitions for diplomatic appointment and who felt even more neglected by the administration than did the son-in-law of John Adams. Franklin, too, was in London in the spring of 1791. Just a few days before the interview between Grenville and Smith took place, he informed Jefferson that the report had been handed in to the privy council, that he had been “promised a sight of it,” and that he would later provide him with a particular account. Subsequently, after a few copies had been printed for the use of the cabinet and Franklin had been permitted to see one for a few days, they were by “a sudden order of Council … called in again.” The person who had lent it to him—almost certainly it was William Pulteney—was obliged to surrender his copy and requested its return. But he himself had made an extended abstract of it and he made that available to Franklin, who incorporated it in a long letter to Tench Coxe, Assistant Secretary of the Treasury. “I am enabled to give you the following report,” Franklin wrote, “which may perhaps be  interesting to yourself and Mr. Hamilton to whom I request you will communicate it with my respectful Compliments.” Coxe presumably complied, though neither the letter nor a copy of it has been found among the Hamilton papers. But he also interpreted the request broadly and had the departmental clerks make additional copies. One of these he sent to the Vice-President. “By this days mail,” he wrote Adams, “I received a very lengthy letter from one of our Countrymen in England in which he furnishes me with the substance of a report from a Committee of the privy council relative to the American commerce.” The same day Coxe sent another copy to the Secretary of State and identified the source of his information: “Mr. Coxe has the honor to enclose to Mr. Jefferson, a letter from Mr. W. T. Franklin, which it is interesting that he should see, if he is not possessed of the information. He begs the favor of Mr. Jefferson’s shewing it to the hon. Mr. Madison.”
Jefferson in turn abstracted the letter and had his chief clerk, Henry Remsen, Jr., make copies for further distribution. His abstract was thrice removed from the original source, but it contained the essential elements, being in fact identical with that part of Franklin’s letter which conveyed the substance of Hawkesbury’s report. Jefferson, however, did give it characteristic editing that excluded all extraneous matter. He concealed the fact that the summary of the report was derived from Franklin through Coxe, thus avoiding the evocation of personal and political animosities their names might arouse. He condensed the substance of the opening paragraph of Franklin’s letter to a mere descriptive title: “Abstract of a report of a Committee of the Privy Council, made to the Privy Council, and handed to the King, [it was drawn by Ld. Hawkesbury‥‥] communicated in a Letter dated London 15th June 1791.” He omitted Franklin’s concluding paragraph expressing regret at not being able to send the full text and describing his summary as “a pretty exact Sketch of the report.” He also excluded a final expression of opinion that was fully validated by the abstract itself: “I am however informed that the disposition to treat with us on the principles laid down is not diminished.”
In the absence of the original of Franklin’s letter it cannot be  determined whether certain emphases were given to its text by Franklin or by Coxe. Several examples of a device frequently employed by Coxe—an index finger drawn in the margin—appear in Jefferson’s abstract. These were probably contributed by Coxe, since they do not appear in Knox’ copy of the letter. But the emphasis given to a key passage whose meaning no one in government could have failed to grasp is found in all texts, hence was literally transcribed in Jefferson’s copy: “The new system adopted by Congress is certainly more favorable than before for cherishing the hopes of an amicable adjustment, as it appears evident ‘a party is formed in favour of Great Britain,’ and as the ruling powers in America appear more favourable than heretofore, it would certainly be wrong in this government to proceed to any acts of retaliation.” Jefferson’s contribution to this passage in the copy that he prepared for the President was to place a revealing “qu:” in the margin opposite the underscored words, less perhaps to call attention to a fact of which Washington could not have been ignorant than to raise a question about the manner in which the presumed disposition of “the ruling powers in America” had become known to the British ministry. The tiny marginal comment, far from reflecting any doubt as to the accuracy of the assertion about a party favorable to Great Britain, seems to be an early hint of the suspicion soon to become a certainty—that the secrets of the cabinet were being made available to the British ministry primarily to thwart any measure of the American government that might prove objectionable to the British government.
But this important passage was certainly edited with care by someone before the copy of Franklin’s letter came to the Secretary of State. This was evidently done in order to quiet the very suspicions that Jefferson’s query seems to reflect and the altered phraseology must have been that of Coxe, acting either voluntarily or under the direction of the Secretary of the Treasury. For what neither he nor Hamilton knew was that Franklin had also sent Jefferson a far more extended summary of Hawkesbury’s report and in that the passage about the means by which Great Britain hoped to influence American legislation was set forth in explicit and unexpurgated form:
 Government has indeed been not altogether deceived. The new system is certainly more favorable to British navigation, and there can be no doubt from the proceedings of Congress, and from all that passed in their debates during the two last Sessions, particularly in the American Senate that a party is already formed in favor of a connection with Great Britain, which by moderation on her part, may perhaps be so strengthened, as to bring about in a friendly way, the objects in view. It would indeed be extraordinary, if after having submitted to a more disadvantageous situation than the present, Great Britain should commence a Commercial hostility at a time the American Government appears more favorably disposed towards  her. On the other hand, it would be imprudent, as yet, to place too much confidence on their supposed good intentions ‘till experience shews whether Congress is inclined to persist in them, and influence enough to carry laws founded on them into execution throughout the United States.
Jefferson sent his abstract of Franklin’s briefer version of the report to the President. This copy was then given to John Adams, presumably by Washington himself. There is no evidence that Jefferson revealed either that or the longer summary to his colleagues in the cabinet, though he must surely have disclosed both to James Madison. Apparently no précis of Hawkesbury’s report came to Washington from the other heads of departments. Knox presumably obtained his copy of Franklin’s letter either from Coxe or from Hamilton. Robert Morris and doubtless other key figures were also in possession of the information.
Thus, just at the moment when George Hammond was handed his instructions in London, every member of the administration had acquired the substance of the highly secret state paper on which those instructions were based—one that Jefferson accurately called “a document of authority.” Through a guarded communication within the administration that itself revealed the deep political cleavages, all knew beyond question what slight hope there was for any negotiation involving genuine reciprocity. All knew that negotiation had been chosen in preference to retaliation chiefly if not solely in order to achieve the goals of British policy through those in the American government who were friendly and who, if supported, could be depended upon to oppose measures inimical to Great Britain. This unexpectedly revealed document therefore held implications of the highest importance, both for the foreign policy of the United States and for her internal politics. The President and the Secretary of State were now aware that, for upwards of a year, the British ministry had been confident that a pro-British party existed in America, that it was centered in the Senate, and that its leaders desired a closer connection with Great Britain. They knew, too, that the ministry could not have derived this knowledge from “debates … in the American Senate” which the people were not privileged to hear. Such knowledge, obviously, had been received through hidden channels of communication reaching into that closed chamber. And none in the administration can have been unaware of the identity of the leader of those in the Senate who were “in favor of a connection with Great Britain.”
The shattering effects of these disclosures on the eve of the opening of the Second Congress can be gauged as much by the silence of Hamilton and his followers as by the comments of others. Tench Coxe expressed his opinion candidly to Adams if not to his superior. “It is a very poor state paper as to the information and reasoning it contains and winds up with a sufferance of the present state of things,” he wrote. “The West India trade and that to their Northern Colonies are stated as objects on which the British government ought to refuse even to treat.” This was the heart of the matter, but in his reply Adams made no comment, not even to acknowledge the receipt of so important a document. Jefferson saw, as any detached judge could have seen, that there was even less ground for optimism in Hawkesbury’s recommendations than had been revealed by the mission of Gouverneur Morris. “Some new indications of the ideas with which the British cabinet are coming into treaty confirm your opinions, which I knew to be right,” he wrote Morris, “but the Anglomany of some would not permit them to accede to.” Hamilton, though silent, was too astute not to see that this was a document that could not be discredited, especially when confirmed by private intelligence from London. “I fear there is no Disposition at present in our Ministers to treat properly with America,” John Barker Church wrote to him early in August. “Lord Hawkesbury is lately admitted into the Cabinet, and his Prejudices are strong against you, and the Enthusiasm for maintaining the Navigation Act is such that there is not a Shadow of probability they will in any Shape relax.” Nothing could reveal the impact of the report of the Lords of Trade on Hamilton more effectively than the fact that he transmitted this part of Church’s letter to Washington, as if to disabuse him of any suspicion that his Secretary of the Treasury had been too plainly identified with the Senate partisans of the English interest. This, for Hamilton, was clearly a time for silence and discretion.

VII
For the greatest disarray in the Hamiltonian ranks had already been caused by the President himself. On his return to the capital in July, Washington received Smith’s lengthy report of his conversation with Grenville. His reply demolished whatever trace of elation remained among those who had promoted the mission and had been credulous enough to hail its outcome as a success. It was all the more crushing because, in phraseology as well as substance, it repeated what had been said in the message to Congress on the 14th of February. “Very soon after I came to the government,” Washington’s reply read, “I took measures for enquiring into the disposition of the British cabinet on the matters in question between us: and what you now communicate corresponds very exactly with the result of those enquiries.” When Smith, a young man of volatile temper, read these chilling words from the man whom he had hoped to impress with his skill in diplomacy, his elation dissolved in anger. He vented his resentment in the drafting of an intemperate response and—as if to identify beyond doubt the true fountainhead of his mission—hastened to Hamilton for advice, showing him the draft just as he had shown him the text of his report to the President. Hamilton possessed sufficient detachment of judgment and knowledge of Washington to know that Smith’s irate expression of resentment was extremely imprudent. He therefore urged him to take no notice of the President’s response but to allow the matter quietly to work “its own operation on the Minds of the Government.” Smith accepted this sane counsel with reluctance, but he did discard the letter and derived such satisfaction as he could by sending a copy of it to John Adams. Thereafter, disappointed and embittered, he placed the onus on Jefferson and dissembled his feelings toward Washington.
 There can be little doubt that his animus would have been increased and Hamilton’s discomfiture made more acute if either could have known that the response which the President signed was drafted by the Secretary of State.
This, of course, meant that Jefferson had read Smith’s report and its accompanying documents. He could not have failed to observe the inconsistencies and to penetrate the unwitting disclosures of an inexpert and overzealous emissary. Nor could he have lacked the discernment to see that Smith had acted as spokesman for the partisans of the British interest in America and that the only significant revelation in his report was not Grenville’s message but his own appeal for support against those of opposite political convictions in the United States. The nuances of Jefferson’s careful and characteristic phrasing of the President’s response take on added meaning in the light of this knowledge. The repetition of the opening phrases of the message to Congress of the 14th of February was therefore deliberate, and this much Hamilton if not Smith might have grasped. As an intentional reminder of Washington’s public appraisal of the attitude of the British government, it was also a reaffirmation of confidence in his own emissary. It was a subtle rebuke to those engaging in hidden intrigue to the confusion of American diplomacy and the compromising of national dignity, perhaps also an admonition against the danger of permitting partisan advocacy to intrude itself into the conduct of foreign policy. These meanings in their fullest amplitude cannot have been perceived by Smith or by his principals who had initiated his mission and had laid the foundation for its failure. But no one could have read Washington’s emphatic appraisal without knowing that Smith had achieved nothing except to expose himself and Hamilton to well-grounded suspicions about the true origin and purpose of his swift journey to London.

Yet Hamilton, however sensible his advice to Smith, was not one to allow an issue of such moment passively to work its own operation on the minds of government. Even after the rebuff by Washington his effort to fix responsibility for the message of February 14th on the partisan activities of the Secretary of State persisted. Again the channels opened up by Robert Morris were utilized. Late in July Beckwith informed Grenville that two letters from London had been received in Philadelphia and that both contained “the strongest assurances of the liberal and enlightened views of The Cabinet toward this Country, and of the misinformation upon which the public message of last spring was founded.” These letters, written by Patrick Colquhoun, were addressed to Smith and to Morris. The latter informed Colquhoun that he had communicated “to the President … and to the Ministers” that paragraph of his letter pertaining to Washington’s message and to the decision to send a minister to the United States. They were, he said, “well pleased.” The letter to Smith was also revealed to the President, perhaps by Morris or Hamilton. But the persistent credulity of those who wished to believe was weakening. Beckwith reported to Grenville that “a gentleman in Office”—his usual manner of designating Hamilton—had asked whether these opinions were those of an individual or whether they might “be considered as proceeding from a superior authority.” The agent, who did not disclose what answer he gave to Hamilton, obviously intended the inquiry for himself as well. But, professing an assurance that his letter to Grenville betrayed, he told the President’s secretary that his own communications from London confirmed the accounts in these two letters.
Colquhoun, however, was as much in the dark as Beckwith and kept pressing upon Grenville the urgent need to send a minister before the opening of Congress. Late in the summer, still proclaiming Smith’s mission a triumph in countering misinformation “industriously disseminated by the French party” and in bolstering the British interest in America, he yet warned that “their success … will depend much on the appearance of a British minister in America before Mr. Jefferson’s report can be made in October next.” Should “any accident” prevent his appearance, Colquhoun was prompted to write Grenville, a navigation act undoubtedly would be enacted. But if a prudent, well-informed, conciliatory person “whose name and character had not been known in the transactions of the war, should come as minister, it was “the decided opinion of the British interest in America that … everything favourable would result”—despite the fact that Americans hoped for privileges it would be difficult if not impossible for Great Britain to grant. Colquhoun also tried to arrange an interview between the  minister and John Browne Cutting, a friend of Smith and, like him, anxious to promote a closer connection with Great Britain. But this effort, too, brought a stinging backlash. Landing in New York in October, Cutting told Colquhoun he was amazed at the phenomenal progress being made in the United States. But this had produced sentiments that the friends of the British interest had not conveyed to the ministry:
The people feel themselves free and happy. I regret to add that most of those with whom I converse express an utter indifference, and even a repugnancy to a commercial treaty with Great Britain. I hope to find a different disposition elsewhere. But I much fear Mr. Hammond will come out too late.
This, written from the very capital of the partisans of Great Britain, was a measure of the distance that separated them from the political realities of the nation—a fissure soon to be thrown into brilliant relief by the American version of the “contest of Burke and Paine.”
VIII
Far from being discouraged, therefore, Jefferson could look forward even more confidently than in the spring to increased support for the navigation bill. He was in fact at work on his report at the very moment that the British ministry itself provided the most authoritative confirmation of the views he had expressed and the President had made public on February 14th. It was thus ironic that, of the various approaches to the British government made by Hamilton and his supporters through Morris, Smith, and Maunsell, the only one that provided reliable and incontrovertible intelligence was the one that Hamilton sought to discredit. The irony is heightened because it was Washington’s disclosure of views based on Morris’ information that was chiefly responsible for the decision of Pitt and Grenville to send a minister to the United States. This is not to say that the President’s open assertion of national dignity triumphed where covert supplication and intrigue had failed. The British response, it seems clear, was grounded in the fear inspired by the disclosure and by official and private reports from America that the United States might indeed resort to the means which Jefferson, disinclined as he was to make use of it, believed infallible.

Even so, Hamilton and the friends of the British interest were the beneficiaries. George Hammond, commissioned to delay rather than to negotiate, provided exactly the opportunity needed at a time when the intrigues of the Secretary of the Treasury had come dangerously near exposing him. For the new minister, like Maunsell who was no longer needed, was in effect if not in form accredited to Hamilton and—as his instructions specified—to “all moderate Men who wish for a Connection with Great Britain.” Hammond was particularly directed to address himself “to the members of the American Senate, who have more than once already shewn a Disposition to restrain the impetuosity of the House of Representatives.” But Hamilton, the acknowledged leader of the well-disposed Senators, evidently felt the circumstances required even more caution than he had exercised with Beckwith. He first transmitted to Washington private news of implacable British attitudes. The information added nothing at all to what was already known on better authority by the entire administration. But the supererogatory act did seem to imply that the Secretary of the Treasury wished it to be understood that the President’s position was also his. If so, the gesture was proved deceptive by all that followed. With Washington and Jefferson both absent, Hamilton called the next day on Jean Baptiste Ternant, the newly-arrived French minister.
The conference lasted for almost four hours. Hamilton spoke at length of the importance the United States attached to its commerce with the French West Indies. When Ternant pointed out that favors extended had been met with actions of a wholly contrary tendency on the part of the United States, his visitor “did his utmost to prove … that imperative circumstances on which depended the success of the new Constitution had prevented Congress from granting the exceptions it had intended from the beginning to extend to French commerce.” The reasons he advanced were the familiar ones that Senators had already given to Otto. But he also led Ternant to believe that, if it should be proved American ships arriving from a foreign port were exempt from tonnage duties in French ports, he would succeed in obtaining exemption for French ships in American ports and even in getting reimbursement of duties already paid. When his attempt to discover the nature of Ternant’s instructions failed, Hamilton  suggested that it would be possible to eliminate all difficulties by a new treaty. He said that he eagerly desired this to take place and, if it did, he would himself propose all of the exceptions that the new treaty might require or that reciprocity could justify. The wary diplomat pointed out that it was important for the United States first of all to demonstrate its fidelity to the terms of the existing treaties. On that, he said, “would probably depend the conclusion of the new one that he appeared to desire.”
Hamilton then turned to American relations with England. He declared the United States would insist on the admission of American ships to the British West Indies and would make this a condition sine qua non in negotiating a commercial treaty. If, as was expected, England should propose a treaty of alliance and make that a condition of negotiating on commerce, the proposition would be rejected. The Secretary of the Treasury voiced this opinion not only for the government, but for himself as well. “Mr. Hamilton,” reported Ternant in summing up the interview, “made the greatest protestations of attachment to France, and he tried hard to convince me of his opinion that the true interest of the United States excluded any other political alliance than the one they had with us. But I had the impression he had not come entirely on his own, and that the President might have charged him to have a few discussions with me. We parted as great friends, with a mutual promise of seeing each other often, and always to keep loyalty and frankness in our talks.”
But loyalty and frankness were exactly the elements lacking. Everything that Hamilton had expressed to the French minister stood in stark contradiction to all he had been saying to Beckwith for two years. It was also contradicted by the whole tenor of his policy. With one exception—the proposal of a new treaty with France, which was clearly disingenuous—it placed him in a position indistinguishable from that of the Secretary of State. The move, therefore, may have been intended in part to allay suspicions. If so and if Hamilton assumed Jefferson would exchange confidences with Ternant as he himself had done with Beckwith and soon would with Hammond, he misjudged his colleague in this as in other respects. Jefferson, who learned of the conversation only when Hamilton finally divulged it, was even more reserved with the new minister than he had been with Otto—so much so that Ternant complained of the fact in his dispatches. Further, it was this very proposal of a new commercial treaty
	










 that gave Jefferson one of his first proofs that cabinet secrets were being conveyed by the Secretary of the Treasury to the British minister. It was also this that led him to believe the proposal only a stratagem to pave the way for a similar overture by the government to Hammond. All of the evidence suggests that Jefferson’s suspicions on both counts were even better founded than he knew. Once again the passion for intrigue had produced a contrary effect.
But not an end to such characteristic and calculated efforts to dominate foreign policy. The next move, inspired by the fear of Jefferson’s impending report calling for a navigation act, was made through Phineas Bond and George Hammond. On the day following Hamilton’s call on Ternant, Bond was able to provide Grenville with an account of views of the friends of the British interest that stood in marked contrast to the assurances given by their leader to the French minister. The consul first revealed that the report of the Lords of Trade was “fully understood by the ministers of the United States.” He reported that this document, about which he himself had not been informed until then, had led some in administration to conclude that the attitude of Great Britain in commercial matters was “not very favorable.” But those who theretofore had regarded admission to the West Indies as the indispensable basis for a treaty, particularly the New Englanders, might consider as an equivalent the privilege of selling American-built ships to British subjects. Bond was aware that any tampering with the navigation system, besides opening the door to fraud and evasion, “might be attended with consequences very dangerous to Britain’s political weight.” Yet the leading men with whom he had conversed were concerned for the future. They did not think the United States “in a situation to enter at this time into a treaty offensive and defensive with Gt. Britain: the honor of the Government they say is pledged to fulfil their engagements with those powers who, in the hour of difficulty, interposed their aid.” Any hastily arranged “departure from these engagements … would blast the credit of the new Government in the opinions of all mankind.” But, the leading men said, “in a series of time the advantages of a commercial connexion with Gt. Britain would be so extensively felt that every part of the Union would see the expediency of the closest alliance between the two countries.” The impact of the report of the Lords of Trade, transmitted to the British consul by someone among the very few in government who were privy to it, thus enabled Bond to give unusual meaning to this dispatch. Those who knew at last that access to the West Indies would be flatly refused now offered an equivalent that they hoped would gain the votes of New England shipping interests. Their appeal for some small temporary concession in order to  attain the larger goal in future negated all that had been said to Ternant. It was couched in language almost identical with that expressed by Hamilton to Beckwith earlier in the year. This ultimate goal-the destruction of the French alliance and the substitution of one with Great Britain in its place-was apparent also in the initial advice offered by its proponents to the new British minister.
Hammond arrived in Philadelphia on 20 Oct. 1791, two days before the Secretary of State returned to the capital and four days before the session opened. He had been instructed not to present his credentials until a minister to England had been appointed, but his consultations with the persons of influence whom he had been directed to cultivate led him to conclude that a delay could have serious political consequences. He therefore departed from the literal requirements of his orders and assumed his public station after Jefferson has assured him that the President had offered the ministerial post to an unnamed person. Hammond explained the circumstances in his official dispatch. But in a private letter to Grenville he enlarged upon the political factors. His duties, he wrote, lay with the Secretary of State whose political principles were not unknown to the Secretary for Foreign Affairs. There was therefore no reason to expect from him “a favourable, perhaps not a faithful or candid exposition of the motives” for delay. The resultant insinuations Jefferson’s adherents might have thrown out in Congress “the friends of a British interest might have found it difficult to repel.” His advisers reported that Jefferson had consistently encouraged the belief that England would never send a minister or “evince a desire to enter into a fair commercial arrangement.” Consequently, since he was expected shortly to make his report on commercial policy, nothing would be more embarrassing to him than for the new minister to make his actual appearance on the scene, prepared “to enter into the immediate discussion of arrangements, commercial as well as political, upon fair and honourable principles of mutual benefit.” These political considerations, Hammond concluded, were not mere speculative opinions of his own: one or two Senators had  urged them upon him and had voiced their apprehensions. The approach to Hammond and the expressed anxieties reveal, in this concern over a delay in the mere ceremony of the presentation of credentials, how deep and growing was the fear of the navigation bill that Jefferson intended to recommend.
But once again the effort to block his report through intrigue did not succeed. Jefferson, more concerned with substance than form, seized the initiative. If, as he soon obliged Hammond to concede, the minister lacked express power to arrange a treaty, some steps by the United States might be “necessary in consequence of it.” The warning was made good before the year was out when he announced to the President in Hamilton’s presence that he was ready to submit his report and that it could not avoid a recommendation of retaliation against Great Britain. In view of the long series of intrigues to forestall such an event, each ending in frustration or worse, there is little reason to doubt the accuracy of Jefferson’s statement that Hamilton “opposed it violently.” Retaliation, the Secretary of the Treasury argued, would prolong Great Britain’s hold on the western posts. Jefferson conceded the force of this. He agreed that, if the discussion of infractions of the Treaty of Peace afforded a glimmer of hope for an amicable adjustment of differences, he would withhold the report on commerce until the next session. Having long since anticipated this discussion, he had already given to Hammond his own summary specification of British actions deemed in contravention of the treaty. Hammond had not only been given particular instructions and detailed information about unfulfilled treaty stipulations, chiefly those pertaining to debts and Loyalists’ claims: he had also been enjoined to consider this as the first and leading object of his mission and to “lose no time in stating these Particulars” to those with whom he was to treat. He could not, therefore, have been unprepared. Only a few days after Jefferson delivered his list of supposed infractions, Hammond apologized for not having submitted his own counter-allegations. Yet, after Jefferson had agreed to postpone his report on commerce pending the discussion, two full months elapsed before the British minister met his responsibility-and then only after Washington became impatient and directed that he be given a jog. From this and other circumstances Jefferson was finally led to conclude, with better justification than he realized, that Hamilton “communicated to Hammond all our views and knew from him in return the views of the British court.” But what he did not know was that the Secretary of the Treasury had given Hammond the impression that it was the mere exchange of ministers between the two countries that had caused him  to postpone his report. Hammond’s credulity in accepting and passing on to his government such a misconception is a measure of his failure to understand the man with whom it was his duty to treat. But the error was less his than that of the men of influence and their leader in the administration whom he was officially required to cultivate.
For theirs was the more egregious credulity. Their pursuit of a policy of subservience was grounded in the belief that the continued existence of the new government depended on its fiscal arrangements and that these required opposition to any measure disturbing to trade with Great Britain. That belief was unshaken even by actions of the British ministry which betrayed its fear that the Secretary of State might be able to make good the threat of a navigation act. It could not be disturbed by the manifest evidences that the remarkably expanding American economy and the enterprising spirit of its commerce, now invading the oriental markets of European nations, could not long be kept in a state of quasi-colonial dependence. Indeed, so profound was the credulousness born of fiscalism that those under its sway believed what Hamilton told Beckwith and what he or one of his followers told Bond-that, once the French connection had been broken, “every part of the Union would see the expediency of the closest alliance” between England and the United States. This was the ultimate aim, with the insubstantial arguments of fiscalism and the inept use of deception being the means.
Yet, in the face of intrigues whose variety and extent Jefferson could not have perceived, he did withhold his report at the moment his opponents in the administration and in the Congress feared it most. With a candor and conciliation that were never reciprocated, he held in abeyance the threat of retaliation because of the possibility, however slight, that “some changes might take place … which might call for corresponding changes in measures.” Such forbearance during diplomatic discussions was characteristic, but it was also decisive. With the passing of this auspicious moment came the gradual shift of Washington’s influence, permanently and for reasons still awaiting adequate explanation, to the Hamiltonian side of the scales. Once, aroused by the persistent tactics of delay in resolving the differences between England and the United States, Washington seemed about to embrace a position more friendly to the French alliance-one that Jefferson called the polar star of his system. But this, too, was an evanescent moment and the recommendations set forth in Jefferson’s generously delayed report came nearest to being realized only after his tenure as Secretary of State had ended.
Meanwhile, through the instrumentality of the British minister and by a continuing use of intrigue and deception, Hamilton was able to  nullify Jefferson’s influence over foreign policy and even to prevent the employment of the threat that had so clearly proved its effectiveness. But the treaty of 1794 which embodied the policy of subservience and of which he was the chief architect did not bring forth from every part of the nation the desire for a closer alliance with England. Instead, it rent the fabric so violently that, as it seems in the perspective of time, only those intangible bonds of union in which Jefferson placed his reliance could have preserved it. The policy of subservience could perhaps postpone but not prevent war. And it helped to make inevitable the ultimate repudiation of its advocates by the electorate. Thus the ligaments of interest, enmeshing their great protagonist and his followers in a web of credulity, proved to be both fragile and dangerously misleading. After two years of suppliant effort by those who sought to correct what they conceived to be partisan and purposeful misinformation, the British ministry had been misled into supposing its friends in America more numerous and the nation more pliable than was the case—even, perhaps, to believe that an alliance was possible. But neither the President nor the Secretary of State, unwitting victims of calculated deception though they were, had been misled. Both understood the national character and cherished its dignity.
